Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 1 of 111 PageID #:54371

                                                                                   2487

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) December 5, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:15 o'clock a.m.
    9
                                 TRIAL - VOLUME 16 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 2 of 111 PageID #:54372

                                                                                              2488

               1    Appearances: (Continued:)
               2
                    For the Plaintiffs:        KIRKLAND & ELLIS LLP
               3                               BY: Ms. Megan Margaret New
                                               300 North LaSalle Street
               4                               Chicago, Illinois 60654
                                               (312) 862-7439
               5
                                               KIRKLAND & ELLIS LLP
               6                               BY: Ms. Leslie M. Schmidt
                                               601 Lexington Avenue
               7                               New York, New York 10022
                                               (212) 446-4763
               8
                    Motorola Corporate Representative:            Mr. Russ Lund
               9
             10
                    For the Defendants:        STEPTOE & JOHNSON LLP
             11                                 BY: Mr. Boyd T Cloern
                                                    Mr. Michael J. Allan
             12                                     Ms. Jessica Ilana Rothschild
                                                    Ms. Kassandra Michele Officer
             13                                1330 Connecticut Avenue., Nw
                                               Washington, DC 20036
             14                                (202) 429-6230
             15                                STEPTOE & JOHNSON LLP
                                               BY: Mr. Daniel Steven Stringfield
             16                                227 West Monroe Street
                                               Suite 4700
             17                                Chicago, Illinois 60606
                                               (312) 577-1267
             18
             19     Hytera Corporate Representative: Michele Ning
             20
             21
             22
             23
             24
09:50:44     25
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 3 of 111 PageID #:54373
                                              Sun - cross by Brown
                                                                                              2489

               1              (The following proceedings were had in the
               2              presence of the jury in open court:)
               3               THE CLERK: The Court is in session. Please be
               4    seated.
10:18:15       5               THE COURT: Good morning, members of the jury.
               6               You may continue with the witness.
               7               MR. BROWN: Thank you, Your Honor.
               8           PENGFEI SUN, DEFENDANTS' WITNESS, PREVIOUSLY SWORN
               9                          CROSS EXAMINATION (resumed)
10:18:22     10     BY MR. BROWN:
             11     Q. Good morning, Professor.
             12     A. Good morning.
             13     Q. Welcome back. The Chicago weather treated you okay last
             14     night?
10:18:35     15     A. It was okay.
             16     Q. So I want to get into some of the details. We covered a
             17     lot of stuff yesterday, and I wanted to just talk about some of
             18     the details of your testimony from yesterday.
             19     A. Okay.
10:18:51     20     Q. So I want to just kind of keep track of where we were.
             21                We were talking about the status of the prototype that
             22     you testified about; right?
             23                You can't see that. Sorry.
             24               (Brief pause.)
10:19:08     25     BY MR. BROWN:
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 4 of 111 PageID #:54374
                                              Sun - cross by Brown
                                                                                              2490

               1    Q. There you go.
               2    A. Yes.
               3    Q. Okay. And the first thing we talked about is that the
               4    prototype is -- all of the prototypes are missing; right?
10:19:28       5    A. Up until now we have not been able to find them.
               6    Q. You didn't find it last night, right?
               7    A. Last night I was quite exhausted and I forgot to ask them
               8    to look for it.
               9    Q. Okay. So as of now, it's still missing.
10:20:03     10     A. But at least as of this morning, I did ask them to continue
             11     to look for it, but it is midnight in China right now.
             12     Q. Did you -- did you talk to anybody about your testimony
             13     last night?
             14     A. No.
10:20:19     15     Q. And then because it's missing, you couldn't bring it into
             16     court and actually show the jury how it works, right?
             17     A. That's correct.
             18     Q. Okay. And then you said during your testimony yesterday
             19     that what we could do is, we could look at the source code for
10:20:52     20     it, right?
             21     A. Yes.
             22     Q. And you didn't show any of the source code during your 4 or
             23     so hours of testimony yesterday, did you?
             24     A. That's correct.
10:21:16     25     Q. So you showed this diagram and you listed that there's a
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 5 of 111 PageID #:54375
                                              Sun - cross by Brown
                                                                                              2491

               1    couple of different components that are in the prototype: The
               2    call control layer, the data link layer, and the physical
               3    layer, right?
               4    A. Correct.
10:21:41       5    Q. And as of at least January 2007, up here (indicating),
               6    those layers were all working, right?
               7    A. Yes.
               8    Q. They were finished?
               9    A. The portions for the functionality that we were going to
10:22:15     10     test had already been completed.
             11     Q. And then all of the research and development you said was
             12     completed by the end of 2007, right?
             13     A. Yes.
             14                MR. BROWN: May I approach, Your Honor?
10:22:35     15                THE COURT: Yes.
             16     BY MR. BROWN:
             17     Q. So what I've handed you has already been admitted. This is
             18     DTX 4079, which is that collection of materials from Harbin
             19     that you showed us -- that you talked about during your direct
10:22:59     20     examination.
             21                And what I've given you is one of those documents,
             22     Bates labeled HYT1973-18984555, that's just for the record.
             23     And what it is is Hytera's callcontrollayer.ccp file. Do you
             24     see that?
10:23:37     25     A. Yes, I see it.
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 6 of 111 PageID #:54376
                                              Sun - cross by Brown
                                                                                              2492

               1    Q. And that's the call control layer that you listed here on
               2    your slide, right?
               3    A. Yes.
               4    Q. And the call control layer, according to the description
10:24:08       5    here says:
               6              "According to the ETSI TS102361-1 and ETSI
               7              TS102361-2 standard --"
               8               and let me pause there. That's the DMR standards,
               9    right?
10:24:36     10     A. Yes.
             11     Q. (Reading:)
             12               "According to those standards, this file
             13               realized the function and operation of call
             14               control layer in the whole stack."
10:24:55     15                 Do you see that?
             16     A. I see it.
             17     Q. And the document -- the code here is dated May 7, 2008,
             18     right?
             19     A. Yes.
10:25:17     20     Q. And that's 5 months after you said that the research and
             21     development on the prototype was completed, right?
             22     A. Yes.
             23     Q. And so the author here is Yu Yang. He's one of the
             24     engineers who worked with you on the prototype, right?
10:25:44     25     A. Yes.
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 7 of 111 PageID #:54377
                                              Sun - cross by Brown
                                                                                              2493

               1    Q. And he wrote in the code here that the state is unfinished;
               2    do you see that?
               3    A. I see it.
               4    Q. And you didn't show that to the jury during your direct
10:26:09       5    testimony, did you?
               6    A. That's correct. The reason is that I do not work on
               7    software. So I did not show any source code in my testimony.
               8    Q. In order for -- well, let's walk through it briefly.
               9               Have you ever seen this source code?
10:26:41     10     A. I may need to look at it more.
             11     Q. Did you ever look at the source code while you were working
             12     on the prototype?
             13     A. I said that I do not work on software, so I would not look
             14     into the details of the source code, but I would check if they
10:27:21     15     have worked on the source code.
             16     Q. Well, let's see what your engineers say about the source
             17     code that they were working on.
             18     A. Okay.
             19     Q. So the way that it's been structured is that there's these
10:27:41     20     brackets around some text. You know that this is a comment,
             21     right (indicating)?
             22     A. Yes.
             23                THE COURT: Counsel, is this exhibit been identified
             24     for the record?
10:28:01     25                MR. BROWN: Yes, Your Honor.
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 8 of 111 PageID #:54378
                                              Sun - cross by Brown
                                                                                              2494

               1               THE COURT: Okay. What is it that the witness is
               2    seeing?
               3               MR. BROWN: Yes. It's DTX 4079 at HYT1973-18984555,
               4    and it's the callcontrollayer.ccp file.
10:28:18       5               THE COURT: All right. Proceed.
               6               MR. BROWN: Thank you, Your Honor.
               7    BY MR. BROWN:
               8    Q. So what's listed here is the name of the function, do you
               9    see that?
10:28:30     10     A. I see it.
             11     Q. The state of that function, according to the engineer who
             12     wrote it?
             13     A. I see it.
             14     Q. And then the author and a description?
10:28:45     15     A. Yes.
             16     Q. And then the code for that function follows afterwards,
             17     right?
             18     A. Yes.
             19     Q. So for some functions, Mr. Yang or the other engineers
10:29:04     20     we'll look at, have written "state is okay." Do you see that?
             21     A. Yes.
             22     Q. But for others, like the very next function, function name,
             23     initial CCL, he writes "this one is unfinished." Do you see
             24     that?
10:29:36     25     A. I see it.
           Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 9 of 111 PageID #:54379
                                              Sun - cross by Brown
                                                                                              2495

               1    Q. And he lists, he identifies this unfinished function here
               2    initial CCL as:
               3              "... this function is used while CCL, call
               4              control layer, is started, it will load all the
10:29:51       5              necessary info and set all of the static values
               6              as default."
               7                Do you see that?
               8    A. But I also see that the date above there is 2006.
               9    Q. Right. So he has not updated this since 2006?
10:30:28     10     A. I'm not sure about that.
             11     Q. Okay. And if we go through others, we'll see that a number
             12     of other functions are also identified as being unfinished.
             13                THE COURT: Is that a question?
             14                MR. BROWN: It is.
10:30:56     15                THE COURT: Did you understand that to be a question?
             16     BY THE WITNESS (THROUGH INTERPRETER):
             17     A. I don't know what question was asked.
             18     BY MR. BROWN:
             19     Q. If we look at the next function, "handle_csbkcallrequest,"
10:31:10     20     this one is also listed as being unfinished, correct?
             21     A. I see it.
             22     Q. Another one here, "handle from MMI to CCL."
             23     A. I see it.
             24     Q. And it continues, right? A number of -- a number of the
10:31:46     25     functions in here are listed as being --
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 10 of 111 PageID #:54380
                                           Sun - cross by Brown
                                                                                           2496

            1   A. I would like to see the date of the previous functions you
            2   showed me. From --
            3   Q. Sure. I'm sorry. I didn't mean to cut you off.
            4              This one says he hasn't updated since 2006
10:32:06    5   (indicating)?
            6   A. That's what the date shows, but I would need to look into
            7   if any update has been made.
            8   Q. We'll look at that in a second, but you would agree with me
            9   that there's a lot of functions that at least your engineers
10:32:28   10   said were unfinished in just the call control layer, right?
           11   A. That is correct. However, I also described the actual
           12   situation yesterday for the three layers in the protocol stack.
           13              If we are to realize or implement the functionalities,
           14   we have to complete the physical layer, which is the bottom
10:33:46   15   layer, as well as the data link layer, which is the second
           16   layer first before the functionalities can all work. And the
           17   third layer is defined by the functionality.
           18              When there is a functionality that has been completed,
           19   there will be a module of code or a section of the code. And
10:34:08   20   if the function is not completed, there will not be a CCL
           21   layer.
           22              Yesterday we also saw a list of the functionalities as
           23   of August of 2006. There are a lot of items that are marked
           24   with "N," which means that those are functionalities that we
10:34:43   25   have not yet completed. For those items or functionalities
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 11 of 111 PageID #:54381
                                           Sun - cross by Brown
                                                                                           2497

            1   that are marked as with "N," the code for the CCL layer
            2   corresponding to those functionalities was not completed.
            3   Q. So I just want to understand what you're saying. This
            4   document was updated in May of 2008, and still a bunch of
10:35:21    5   indications that those functions are unfinished. So my
            6   question is, is it true or not that research and development
            7   was finished, as you testified yesterday, at the end of 2007?
            8   A. Yes.
            9   Q. Despite the fact --
10:35:57   10              THE COURT: The question was put to the witness in the
           11   alternative. The answer does not quite respond to the
           12   question.
           13              MR. BROWN: I agree, Your Honor. I'll ask it again.
           14   BY MR. BROWN:
10:36:14   15   Q. It's correct that your testimony is that research and
           16   development was completed, done, the end of 2007, right?
           17   A. Yes. Correct.
           18   Q. We now understand that the code for the call control layer,
           19   one of the three layers that you showed yesterday, is listed as
10:36:39   20   being unfinished as of May of 2008, right?
           21   A. From what we can see at the very top portion of this page,
           22   we can, indeed, see that the code of our CCL layer has not been
           23   completed as of the timeframe shown here.
           24              This is what I described yesterday. Some of the
10:37:43   25   functionalities that we intend to have would have to be
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 12 of 111 PageID #:54382
                                           Sun - cross by Brown
                                                                                           2498

            1   completed in the face of commercialization. After the
            2   commercialization is completed and after the launch of products
            3   to the market, according to the requirements and demands from
            4   the users, we will still continue to develop the CCL layer.
10:38:23    5   The reason is not the users will come up with new requirements
            6   all the time, though I believe that the status of the CCL layer
            7   would remain unfinished before the end of life cycle of a
            8   product.
            9   Q. So the research and development would continue into 2008
10:38:57   10   and 2009 and never stop?
           11   A. I think our concept is a little bit different. For me, the
           12   R&D work would mean the work that is done before the
           13   commercialization.
           14   Q. Okay. So we can agree, though, that at least the code for
10:39:31   15   the call control layer, which describes one of the three
           16   functionalities that you showed yesterday, your engineers wrote
           17   that it was unfinished in the code, right?
           18   A. Yes.
           19   Q. Okay.
10:40:13   20              MR. CLOERN: Objection, Your Honor. The entire code
           21   doesn't say it's unfinished. That is not an accurate
           22   representation what Mr. Brown went through with the witness'
           23   testimony at all. To the extent Mr. Brown purports this to be
           24   a summary, it is not. It is not a summary and I don't know
10:40:39   25   what it's purpose is.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 13 of 111 PageID #:54383
                                           Sun - cross by Brown
                                                                                           2499

            1              THE COURT: I want to provide an opportunity for the
            2   witness to add to any answer he has given in response to the
            3   questions put to him by counsel.
            4              You may add to any answer that you have given if you
10:40:59    5   feel it is necessary.
            6              THE WITNESS (THROUGH INTERPRETER): I have not been
            7   able to review all the code or see all the code. However, the
            8   very first portion or page says or indicates it's unfinished.
            9   However, it does not mean that our work was not completed. Our
10:41:51   10   work follows our plans and we have our targets or goals for
           11   different stages according to our plan.
           12              We cannot simply look at the entries out that we see
           13   at the end of the life cycle of the product to determine the
           14   result of the face in between the process.
10:42:25   15              THE COURT: Counsel, you can return to these issues if
           16   you choose to do so on redirect. So for the moment, your
           17   objection is overruled.
           18              Let me clarify that by saying, the objection is
           19   overruled.
10:42:48   20   BY MR. BROWN:
           21   Q. So let me switch gears now and talk about a document that
           22   you discussed on direct yesterday, DTX 5376.
           23              Do you remember this document?
           24   A. Of course, I remember it. I wrote the first paragraph
10:43:20   25   myself.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 14 of 111 PageID #:54384
                                           Sun - cross by Brown
                                                                                           2500

            1   Q. And I'm going to use the English version, but you have a
            2   copy of it in your binder if you want to follow along with the
            3   Chinese version.
            4   A. I may need somebody to tell me the tap or index number.
10:43:42    5   Q. DTX 5376.
            6              And you testified and you just confirmed that, that
            7   you wrote at least this first paragraph, right?
            8   A. Yes.
            9   Q. And you said that it was a truthful and accurate
10:44:24   10   representation that you were done with research and development
           11   at the time that you wrote this, right?
           12   A. It is not very accurate. What I stated in this paragraph
           13   is that it is nearing completion, about to be completed.
           14   Q. Okay. And it would be completed, I think you said, at the
10:45:02   15   end of 2007; fair?
           16   A. That was our plan at that time.
           17   Q. Wait. Was it your plan or is that what happened?
           18   A. According to what I remember, this document was from
           19   October 2007. There were two more months to the time of
10:45:39   20   completion according to our plan.
           21   Q. And you also testified that you did, in fact, complete
           22   research and development at the end of 2007?
           23   A. Yes.
           24   Q. And you also showed this presentation (indicating)?
10:46:01   25   Remember that? This is PTX 620.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 15 of 111 PageID #:54385
                                           Sun - cross by Brown
                                                                                           2501

            1   A. Yes.
            2   Q. And this was a presentation you said from October 2007,
            3   right?
            4   A. Please give me a tab or index number so I can look at it
10:46:29    5   and confirm.
            6   Q. PTX. So P-670. So that would be after.
            7   A. My binder says "621."
            8   Q. Oh. Then let me give you 620.
            9              MR. BROWN: Permission to approach, Your Honor?
10:47:08   10              THE COURT: Yes.
           11              MR. CLOERN: Objection, Your Honor. This question is
           12   about a document that Professor Sun testified about. So if he
           13   wants to change the question and ask about a different
           14   document, that's fine, but the premise of this question is, did
10:47:21   15   Professor Sun testify about it already and it's not a document
           16   that's --
           17              THE COURT: The witness does not have at hand the
           18   document that is the subject of the inquiry. You may approach
           19   the witness to give him a copy.
10:47:37   20             (Brief pause.)
           21              THE COURT: Just for clarity, what is the number of
           22   the document that you handed to the witness, counsel?
           23              MR. BROWN: PTX 620.
           24   BY MR. BROWN:
10:47:50   25   Q. And I believe this is actually the same document, it's just
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 16 of 111 PageID #:54386
                                           Sun - cross by Brown
                                                                                           2502

            1   a duplication of exhibit numbers. I just have a copy of 620
            2   with me.
            3   A. I have not been able to confirm if each and every page of
            4   these documents is the same, but from the general look, they
10:48:18    5   look similar. They look the same.
            6   Q. And the document I just handed you, PTX 620, that was a
            7   Hytera document, correct?
            8   A. Yes.
            9              MR. BROWN: Your Honor, we move in PTX 620.
10:48:35   10              THE COURT: A document produced by Hytera?
           11              MR. BROWN: Yes.
           12              THE COURT: It is received and may be published.
           13             (Said exhibit received in evidence.)
           14   BY MR. BROWN:
10:48:41   15   Q. So while you were talking about this presentation, you
           16   showed this slide (indicating). This is PTX 620 at 25, and I
           17   believe in the Chinese version it would be page 5.
           18   A. Yes.
           19   Q. And what you're talking about -- what you were talking
10:49:18   20   about during your direct on this slide, is that you were
           21   working still on making -- moving from the two chip ARM and DSP
           22   technology and moving into having the single chip OMAP
           23   technology, is that right?
           24   A. We initiated that task in October of 2006.
10:49:59   25   Q. 2006?
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 17 of 111 PageID #:54387
                                           Sun - cross by Brown
                                                                                           2503

            1   A. Yes -- 2007.
            2   Q. 2007. Okay. So right around the time that this
            3   presentation is being put together, right?
            4   A. Yes.
10:50:14    5   Q. Now, there's other information in this presentation -- was
            6   this -- withdrawn.
            7              Was this presentation something that you presented to
            8   Mr. Chen?
            9   A. Yes.
10:50:30   10   Q. And did you direct the creation of this presentation?
           11   A. It was prepared under my direction because we wanted to
           12   present this report to Mr. Chen. I asked the people who worked
           13   below me to put together this presentation.
           14   Q. And you wanted to be accurate in what you presented to the
10:51:10   15   chairman of Hytera, right?
           16   A. Of course.
           17   Q. And there's more in this presentation than just the slide
           18   that you showed, right?
           19   A. This report contains these contents that we see. I do not
10:51:46   20   know what other or more information you're referring to.
           21   Q. But you only showed the jury this one page of the
           22   presentation, right?
           23   A. Yesterday, just this page, yes.
           24   Q. So I want to take you to page 33, which is going to be
10:52:19   25   page 13 in the Chinese version.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 18 of 111 PageID #:54388
                                           Sun - cross by Brown
                                                                                           2504

            1              Are you there, Professor?
            2   A. I see it.
            3   Q. And so if I take you down to the -- the title on the slide
            4   is Root Cause Analysis, right?
10:52:44    5   A. Yes.
            6   Q. Okay. And if we go down to the second bullet point here,
            7   you or your team wrote:
            8             "The capabilities required for DMR system
            9             designs are much higher than expected."
10:52:59   10                Do you see that?
           11   A. I see it.
           12   Q. And you talked about that there's is key shortcomings. It
           13   says:
           14             "... compared with the progress of core
10:53:20   15             technologies development, it has become a key
           16             shortcoming for the overall development of the
           17             DMR project."
           18              Right?
           19   A. I see it.
10:53:40   20   Q. And what you're talking about there is the system design
           21   capabilities that you had on your team which you're saying are
           22   insufficient, right?
           23   A. Yes.
           24   Q. And you've symbolized that graphically with -- is that a
10:54:00   25   bucket leaking water?
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 19 of 111 PageID #:54389
                                           Sun - cross by Brown
                                                                                           2505

            1   A. Yes, I remember this very clearly. This is a diagram or a
            2   picture given to us by the DFSS consulting firm.
            3   Q. So the consultant said that a bucket leaking water
            4   represented the state of -- the state of the work you were
10:54:36    5   doing?
            6   A. That's what the consulting firm said. If they did not say
            7   that, I wonder if anybody will want to pay money to them.
            8              THE COURT: Is the Chinese understanding of a "bucket
            9   leaking" the same perceived in the United States or other
10:55:10   10   countries?
           11              THE WITNESS (THROUGH INTERPRETER): It is the same.
           12   We believe that there are some shortcomings.
           13              THE COURT: A bucket is a bucket and a leak is a leak?
           14              THE WITNESS (THROUGH INTERPRETER): Yes.
10:55:36   15              THE COURT: All over the world.
           16              THE WITNESS (THROUGH INTERPRETER): All over the world
           17   the same.
           18              THE COURT: Proceed.
           19              MR. BROWN: Some things are universal.
10:55:47   20              Permission to approach, Your Honor?
           21              THE COURT: Yes.
           22   BY MR. BROWN:
           23   Q. I've handed you what's been marked as PTX 418.
           24              Do you recognize PTX 418 as a Hytera document?
10:56:14   25   A. It is a Hytera document.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 20 of 111 PageID #:54390
                                           Sun - cross by Brown
                                                                                           2506

            1   Q. And you understand it was produced or provided by Hytera in
            2   this litigation?
            3   A. Correct.
            4              MR. BROWN: Plaintiff moves to admit PTX 418, Your
10:56:38    5   Honor.
            6              THE COURT: It is received and may be published.
            7             (Said exhibit received in evidence.)
            8   BY MR. BROWN:
            9   Q. So PTX 418. Can you look on the first page, and I'm going
10:56:49   10   to use the English on the fifth page.
           11              These are minutes of a meeting held at Hytera,
           12   correct?
           13   A. Correct.
           14   Q. And it was a meeting held on October 10, 2007, right?
10:57:19   15   A. Yes.
           16   Q. And it was a report meeting on the work of R&D Center,
           17   right?
           18   A. Yes.
           19   Q. And it was convened by Chen Qingzhou, correct?
10:57:40   20   A. Yes.
           21   Q. And Mr. Chen regularly convened meetings regarding the work
           22   of the R&D Center at Hytera, correct?
           23   A. The part that says "convened meetings regularly," that part
           24   is correct, but it will not necessarily be Mr. Chen himself
10:58:14   25   personally.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 21 of 111 PageID #:54391
                                           Sun - cross by Brown
                                                                                           2507

            1   Q. My question is: Mr. Chen regularly convened meetings
            2   regarding the work of the R&D Center at Hytera, right?
            3   A. Yes.
            4   Q. And just because it might get somebody's attention, it
10:58:44    5   says, "Venue Atlantic Ocean." You weren't meeting in the
            6   ocean, were you?
            7   A. That's -- that's the case in Shenzhen.
            8   Q. It's a conference room you have in Shenzhen?
            9   A. That's correct.
10:59:01   10   Q. Now, you were responsible for the DMR portion of this
           11   meeting, correct?
           12   A. Correct.
           13   Q. And if we go to the next page, it's page 2 for you, page 6
           14   on the translation. There's a "Section III DMR." Do you see
10:59:25   15   that?
           16   A. I see it.
           17   Q. And it says:
           18             Mr. Sun needs to complete the DMR plan before
           19             returning to Harbin."
10:59:42   20              Correct?
           21   A. I see it.
           22   Q. And that included addressing that decision that we just
           23   talked about, to move from the two-chip architecture to the
           24   one-chip OMAP, right?
11:00:11   25   A. Yes.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 22 of 111 PageID #:54392
                                           Sun - cross by Brown
                                                                                           2508

            1   Q. And some of the work that was required in making that
            2   change, from going from the two-chip architecture to the single
            3   chip OMAP, was that you had to change the hardware design
            4   because the circuits have changed, and you also had to make
11:00:28    5   changes to some of the software, right?
            6   A. Correct.
            7   Q. And this required your team actually redoing some of the
            8   work they'd previously done, right?
            9   A. Not entirely so. Not redo it.
11:01:04   10   Q. Your testimony is that making the change to the OMAP
           11   platform did not require you to reduce some of the work that
           12   you and your team had done previously?
           13   A. That's correct. We do not need to redo it.
           14   Q. I'm going to show you your testimony from page 37, from 17
11:01:36   15   to 20, this was in March, he question was:
           16             "... did making the change to the OMAP platform
           17             require you to redo some of the work that you
           18             and your team had done previously?"
           19              "Answer: Yes; of course."
11:02:04   20                Do you see that?
           21   A. May I answer? I think it's an issue with the translation,
           22   because the interpreter this time is different from the one I
           23   had at my deposition.
           24              If we're talking about "redo it" or "do it again," I
11:03:02   25   would not have said "yes; of course" in my answer. I am very
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 23 of 111 PageID #:54393
                                           Sun - cross by Brown
                                                                                           2509

            1   clear and aware that we did not redo it.
            2   Q. You didn't redo any of the work -- that's your testimony
            3   here today -- in order to make the change from the two-chip
            4   platform to the one-chip OMAP?
11:03:32    5   A. We could not say any work. There was some work that we
            6   needed to do, because we needed to change the circuitry of the
            7   two-chip architecture to the circuitry of the one-chip
            8   architecture. We needed to do some work in the baseband
            9   circuitry. So some of the work had to be redone. However, if
11:04:22   10   you say any or none of the work did not need to be redone, I
           11   would not agree with that part.
           12   Q. Okay. And whatever the work was that you had to do, it
           13   took about 6 months to accomplish that, right?
           14   A. Yes; because normally the cycle for our hardware
11:04:57   15   modification is 6 months. Even though it is only a minor
           16   change, it would still require 6 months.
           17   Q. And you knew that at the time that you were presenting at
           18   this meeting with Mr. Chen, right?
           19   A. Yes.
11:05:24   20   Q. And so this meeting in October 10, 2007, you knew you had
           21   at least 6 months of work in order to complete the changes that
           22   we've been talking about for the OMAP, right?
           23   A. I knew about it.
           24   Q. But this meeting where you testified research and
11:06:01   25   development is nearing completion, you wrote that three days
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 24 of 111 PageID #:54394
                                           Sun - cross by Brown
                                                                                           2510

            1   after you reported about the 6 months it would take to make the
            2   change to the OMAP platform, right?
            3   A. Yes.
            4   Q. And so just to go back to that presentation.
11:06:47    5              Was this presentation what you presented to Mr. Chen
            6   in that October 10th meeting?
            7   A. I do not remember about this, but the timing would have
            8   been quite close.
            9   Q. And so at least in October of 2007, your team was writing
11:07:22   10   that the capabilities required for DMR system design much
           11   higher than expected.
           12   A. Yes. However, I would like to elaborate on the actual
           13   situation. The requirement for the system design was presented
           14   or provided by DFSS. Before our project, the successful case
11:08:54   15   that DFSS had worked on was to help or facilitate with the
           16   development of jet fighters.
           17              So if you take the requirement for the design of a
           18   fighter jet, you can imagine how high the requirement would be
           19   for the design of our radios. That's the shortcoming that we
11:09:32   20   saw in the presentation page.
           21   Q. Now, I don't see any mention of jet fighters in here. Is
           22   that talked about in the presentation?
           23   A. No, because no one has asked me what DFSS worked on prior
           24   to working on our project.
11:10:02   25   Q. Well, what you did write in the presentation, though, is
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 25 of 111 PageID #:54395
                                           Sun - cross by Brown
                                                                                           2511

            1   that "if necessary, Hytera can overturn the existing platform
            2   and do it again," right?
            3              It's on page 35 or 15 for you.
            4   A. I see it.
11:10:38    5              THE COURT: Is there a difference between "overturn"
            6   and "redo"?
            7              THE WITNESS (THROUGH INTERPRETER): They are the same.
            8   BY MR. BROWN:
            9   Q. Okay. Let's switch gears and talk about what I'm showing
11:11:08   10   you, which is PTX 421. And you were asked questions about this
           11   during your examination yesterday.
           12   A. I remember this document.
           13   Q. And so what you were directed to during your examination --
           14   well, just so we set the stage. This is an e-mail from Mr.
11:11:48   15   G.S. Kok to Mr. Chen, right?
           16   A. Yes.
           17   Q. And there are a couple of other people on this e-mail
           18   list --
           19              THE COURT: Counsel, how is this document identified?
11:12:06   20   What's the number?
           21              MR. BROWN: PTX 421, Your Honor.
           22              THE COURT: All right. Proceed.
           23              MR. BROWN: Thank you, Your Honor.
           24   BY MR. BROWN:
11:12:13   25   Q. And there's another engineer or another person on this
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 26 of 111 PageID #:54396
                                           Sun - cross by Brown
                                                                                           2512

            1   list, Zheng Guan Fu, do you see that?
            2   A. Yes.
            3   Q. Okay. Who is that?
            4   A. This was the chief engineer who is equivalent to the CTO of
11:12:41    5   the company at that time.
            6   Q. So the chief engineer, or the CTO, is on the e-mail list
            7   from Mr. G.S. Kok to Mr. Chen when Mr. Kok says:
            8             "I am surprised also to find out that we do not
            9             have a prototype radio after 3 years."
11:12:56   10              Right?
           11   A. I see it.
           12   Q. And you said yesterday that you were, I think, shocked to
           13   see that sentence; is that right?
           14   A. I felt shocked the first time I saw it.
11:13:45   15              MR. BROWN: Permission to approach, Your Honor?
           16              THE COURT: Yes.
           17   BY MR. BROWN:
           18   Q. I've handed you what has been marked as PTX 2202.
           19              Do you recognize this is an e-mail from -- let me ask
11:14:08   20   that differently.
           21              Is this an e-mail from Hytera?
           22   A. Yes.
           23   Q. And you see, at the bottom, it came from Hytera's files?
           24   A. Yes, I see it.
11:14:33   25              MR. BROWN: Plaintiff moves to admit PTX 2202.
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 27 of 111 PageID #:54397
                                           Sun - cross by Brown
                                                                                           2513

            1              MR. CLOERN: No objection.
            2              THE COURT: It is received and may be published.
            3             (Said exhibit received in evidence.)
            4   BY MR. BROWN:
11:14:50    5   Q. So PTX 2202 is an e-mail from G.S. Kok to somebody named
            6   Machao. Do you see that?
            7   A. I see it.
            8   Q. Machao was one of the engineers that worked with you on the
            9   prototype, right?
11:15:17   10   A. Correct.
           11   Q. And then there's also a "cc" here to something that says,
           12   "2ysdmra." Do you see that?
           13   A. I see it.
           14   Q. And that's a mailing list at Hytera, right?
11:15:58   15   A. I think it was the list that would go to a lot of people.
           16   And for the words or symbols following the letter "a," I think
           17   it was a mis-transformation from the Chinese characters.
           18   Q. So does this refer to a mailing list that has a number of
           19   Hytera DMR engineers on it?
11:16:18   20   A. Normally that would be the case; however, I cannot tell how
           21   many people are listed on that mailing list here.
           22   Q. Were you on this mailing list?
           23   A. I don't remember this e-mail.
           24   Q. So you had testified yesterday that you were surprised that
11:17:01   25   Mr. Kok had said that you don't have a prototype. But you know
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 28 of 111 PageID #:54398
                                           Sun - cross by Brown
                                                                                           2514

            1   where Mr. Kok learned that from, don't you?
            2              INTERPRETER LIN: "But"?
            3   BY MR. BROWN:
            4   Q. You know where Mr. Kok learned that from, don't you?
11:17:12    5   BY THE WITNESS (THROUGH INTERPRETER):
            6   A. I really don't know as to why or how he got that three year
            7   information, because at that time we only worked on it for a
            8   little over two years.
            9   Q. You knew he was getting it from the engineers that worked
11:17:52   10   with you on the prototype, don't you?
           11   A. Yes.
           12   Q. You know that he said there wasn't a prototype because the
           13   engineers that worked with you on the prototype said there
           14   wasn't one that was completed, right?
11:18:31   15   A. It's not the case. I explained this yesterday. I think
           16   there might be a misunderstanding here. My explanation is that
           17   the prototype, according to my definition, is different from
           18   the prototype that G.S. Kok understood.
           19   Q. Okay. Well, let's see what the engineer said that worked
11:19:01   20   with you. And on your version, if you go down to Machao's
           21   e-mail. I'm going to do it in the English version, which is on
           22   page 7 of PTX 2202.
           23              So here Machao writes:
           24             "I heard someone who kept emphasizing that DMR
11:19:25   25             has been working on it for 3 years and has not
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 29 of 111 PageID #:54399
                                           Sun - cross by Brown
                                                                                           2515

            1             released a product."
            2                Do you see that?
            3   A. I see it.
            4   Q. And he says:
11:19:46    5             "As a veteran of DMR, I feel that it is
            6             necessary to list out DMR's key process, so
            7             everyone can better understand the situation."
            8   A. I see it.
            9   Q. Now, he goes ahead on the next page and he writes out his
11:20:18   10   history of DMR development at Hytera. And I'm going to take
           11   you to ".5".
           12              Are you there?
           13   A. Yes.
           14   Q. He writes, at .5:
11:20:40   15             "Throughout the entire 2007, we subsequently
           16             added many enthusiastic young people. Personnel
           17             and resources were already tilted in favor of
           18             DMR."
           19                Do you agree with that?
11:20:53   20   A. I would agree with it, but I would like to continue looking
           21   at this paragraph.
           22   Q. Yes. We will. He says:
           23             "However, we have not completed the DMR
           24             prototype machine task, and without it the
11:21:22   25             company would not have an accumulation of
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 30 of 111 PageID #:54400
                                           Sun - cross by Brown
                                                                                           2516

            1             digital product technology and everything would
            2             be useless."
            3                Do you see that.
            4   A. Yes, I see that. However, I also see that there is a
11:21:54    5   question mark after the words "prototype mission" -- or
            6   "prototype machine task," because from my reading of the
            7   Chinese version, I can understand what is meant here.
            8   Q. Okay. Is it correct that Machao is saying that in the
            9   buyer time of 2007, the task of completing the DMR prototype
11:22:28   10   machine hadn't been done yet?
           11   A. Based on the literal or the text itself, that's what it
           12   means. However, if you go back to the paragraph or the
           13   sentence that you just had me look at in the previous page, "I
           14   heard that somebody had been emphasizing that DMR has been
11:23:14   15   working for 3 years without any product," that sentence.
           16              Are you there?
           17   Q. I am.
           18   A. In this sentence where Machao said "I heard someone," that
           19   "someone" actually is G.S. Kok.
11:23:48   20              Actually, after 3 years of work, they did produce
           21   prototypes, but some people or somebody denied their
           22   performance or the work that they did in the past 3 years, so
           23   other people were annoyed.
           24              And I am very certain, as of now, that I have not seen
11:24:13   25   this e-mail before. I was not the only person who was
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 31 of 111 PageID #:54401
                                           Sun - cross by Brown
                                                                                           2517

            1   surprised about this. The team members who worked below me
            2   also felt upset about what G.S. Kok had said.
            3   Q. But Machao, he worked with you at the Harbin Research
            4   Institute, right?
11:24:45    5              INTERPRETER LIN: I'm sorry?
            6   BY MR. BROWN:
            7   Q. He worked with you at the Harbin Research Institute, right?
            8   BY THE WITNESS (THROUGH INTERPRETER):
            9   A. Yes. He was one of the engineers who went to Harbin with
11:25:04   10   me when I transferred my job responsibility to DMR trunking
           11   products.
           12   Q. And he's saying that: We have not completed the task of
           13   the prototype machine?
           14   A. Yes. That's why I said there should have been a question
11:25:44   15   mark at the end of it. What he meant was, he was questioning
           16   the fact or the statement that somebody said that we did not
           17   complete that, but actually the prototype had been completed.
           18   Q. You said you never seen this e-mail before until today,
           19   right?
11:26:09   20   A. That's correct. I have not seen it before today.
           21   Q. But you're saying that -- you're saying that you know that
           22   Mr. Machao actually meant in here to put a question mark and
           23   indicate that he disagrees with the statement that he's writing
           24   in this e-mail?
11:26:22   25   A. It's not that he should have denied -- or he denied the
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 32 of 111 PageID #:54402
                                           Sun - cross by Brown
                                                                                           2518

            1   content listed here. It is just an issue about making
            2   expression in Mandarin Chinese. Sometimes people would use
            3   just a simple sentence to relate a meaning.
            4   Q. But he went on, and he said, "we needed time for trial and
11:27:09    5   error and we're enthusiastic in our investigation." He never
            6   wrote: We actually did have a prototype, this is wrong.
            7   That's not what this says.
            8   A. It is a concept similar to double negative in languages.
            9   What he meant here was, if we had not done something in the
11:27:56   10   first place, how was it possible that something would have
           11   happened subsequently.
           12   Q. All right. You'd agree with me that he doesn't say in here
           13   that --
           14              THE COURT: Rephrase the question.
11:28:19   15              MR. BROWN: Right.
           16   BY MR. BROWN:
           17   Q. Mr. Machao in his e-mail doesn't write, "we had a
           18   prototype," does he?
           19   A. He did not write that. That's the sole reason why he asked
11:28:55   20   back the question.
           21   Q. Now, do you know who Pan Qihui is?
           22              THE COURT: That's a good stopping point.
           23              MR. BROWN: Yes, Your Honor.
           24              THE COURT: All right. Members of the jury, another
11:29:04   25   day for brunch. Please return at 12:30. The witness will
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 33 of 111 PageID #:54403
                                           Sun - cross by Brown
                                                                                           2519

            1   return at 12:30.
            2              Counsel, remain.
            3             (The following proceedings were had out of the
            4             presence of the jury in open court:)
11:29:30    5              THE COURT: The court is in session. You may be
            6   seated.
            7              When the witness has given his answers, as I
            8   understand them, it is to say his understanding of what
            9   somebody else meant. Is that the reasonable inference to draw
11:29:57   10   here, that is, he is saying this is my understanding of what he
           11   said. So what is your response to the Court's observation?
           12              MR. BROWN: I think that is what he's saying, Your
           13   Honor. I'm not sure it's supported by the evidence, but I
           14   think that's what he's saying.
11:30:15   15              THE COURT: Okay. Is that your view of what this
           16   witness has been saying?
           17              MR. CLOERN: Your Honor, I believe he's certainly
           18   saying this is my understanding of what Mr. Machao said, but I
           19   don't know --
11:30:28   20              THE COURT: What he's saying is -- my understanding
           21   is, that he said: Jack is still beating his wife, which is to
           22   say, yes, I agree that's what he said, but he's not agreeing
           23   that Jack is still beating his wife. But there is enough here
           24   before the jury to let them deal with that issue, but to the
11:30:48   25   extent that any of this may require clarification, I want to
       Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 34 of 111 PageID #:54404
                                           Sun - cross by Brown
                                                                                           2520

            1   allow the opportunity for counsel to do that. And we must be
            2   concerned, again, about the translation aspect of matters here.
            3              The witness at one point said that when he looked at
            4   the exhibit in Chinese, it meant that to him viewing it in the
11:31:12    5   Chinese language, and yet, the inquiry deals with English.
            6              MR. BROWN: It is a certified translation, Your Honor.
            7              THE COURT: I understand that. But we want to do what
            8   we can to make sure the jury understands what the witness is
            9   actually saying, but I will leave that in the competent hands
11:31:40   10   of qualified attorneys to strife towards clarification to the
           11   extent it needs clarification. And so the witness will be
           12   given some latitude, from the Court's perspective, when he
           13   answers questions.
           14              All right. Thank you, counsel.
11:31:57   15              THE CLERK: All rise. The Court is adjourned.
           16             (Luncheon recess taken from 11:31 o'clock p.m.
           17             to 12:30 o'clock p.m.)
           18
           19                    *     *      *     *     *     *      *     *
           20
           21
           22    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           23           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           24
11:32:55   25             /s/Blanca I. Lara                   December 5, 2019
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 35 of 111 PageID #:54405

                                                                                    2521

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   December 5th, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:31 o'clock p.m.

     9                              TRIAL - VOLUME 16-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 36 of 111 PageID #:54406

                                                                                    2522

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 37 of 111 PageID #:54407
                                      Sun - cross by Brown
                                                                                    2523

     1         (Proceedings heard in open court.             Jury in.)

     2               THE COURT:    Good afternoon, members of the jury.

     3               Please proceed with the witness.

     4               MR. BROWN:    Thank you, Your Honor.

     5          PENGFEI SUN, DEFENDANT'S WITNESS, PREVIOUSLY SWORN

     6                         CROSS-EXAMINATION (CONT'D)

     7   BY MR. BROWN:

     8   Q.   So just before we broke -- welcome back, Professor.

     9               Just before we broke, we were talking about PTX 2202,

   10    and it was the e-mail -- we were looking at Machao's e-mail.

   11    A.   Yes.

   12    Q.   Now, this e-mail comes a little bit after the e-mail that

   13    we were looking at from Mr. Kok to Mr. Chen, which is PTX 421.

   14    And I want to take you to Mr. Kok's response at the top.

   15                So here in the response that Mr. Kok says -- he says,

   16    "Dear Machao, thanks for the walk down to DMR memory lane.

   17    It's very enlightening."

   18                Do you see that?

   19    A.   I see it.

   20    Q.   And then he responds specifically to what we were just

   21    looking at.     He says, "While I agree that the team had worked

   22    very hard, but did we work smart to achieve our objective and

   23    realize our DMR passion?"

   24                Did you see that?

   25    A.   I see it.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 38 of 111 PageID #:54408
                                      Sun - cross by Brown
                                                                                    2524

     1   Q.   And this e-mail was sent in April of 2008, and you hadn't

     2   yet handed over complete control of the DMR project until May

     3   of 2008, correct?

     4   A.   Correct.

     5   Q.   Does that refresh you on whether or not you were on the

     6   e-mail list of DMR engineers at Hytera?

     7   A.   It's possible that I was on the mailing list, but I do not

     8   have any recollection about this e-mail.

     9   Q.   Now, yesterday during your direct examination, you

   10    testified that you didn't feel that your team was lacking in

   11    any DMR subject matter expertise, right?

   12    A.   Yesterday my answer was that I do not know what that

   13    phrase "subject matter expert" meant.

   14    Q.   You also said that you do not think your team was lacking

   15    in any DMR subject matter expertise, right?

   16    A.   That's not what I meant yesterday.             Yesterday what I said

   17    was I did not understand what was referred to by the

   18    abbreviation, SME, but I also said that our team was not in

   19    lack of DMR technical experts.

   20    Q.   Okay.    And do you know who Pan Qihui is?

   21                 For the record, it's P-a-n Q-i-h-u-i.

   22    A.   I know.

   23    Q.   That was one of the engineers that was working with you on

   24    the prototype?

   25    A.   Correct.     He was our radiofrequency expert.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 39 of 111 PageID #:54409
                                      Sun - cross by Brown
                                                                                    2525

     1   Q.   He was one of the experts on the team?

     2   A.   Yes.

     3               MR. BROWN:    Permission to approach, Your Honor?

     4               THE COURT:    Yes.

     5   BY MR. BROWN:

     6   Q.   I've handed you what's been marked as PTX 2203.              This is a

     7   Hytera e-mail, correct?

     8   A.   Yes.

     9   Q.   And it was provided from Hytera's files in this case?

   10                You can see the Bates number on the bottom.

   11    A.   Yes.    According to the Bates number, yes.

   12                MR. CLOERN:     Your Honor, just briefly, PTX 2203, we

   13    have not previously -- it was not a trial exhibit.               I think

   14    they -- it's just now been made one.

   15                The same with PTX 2202, that they both have been

   16    translated in the last day or two, and we have not had an

   17    opportunity to check these translations.

   18                THE COURT:    Well, the witness has responded

   19    positively recognizing it as a document produced by Hytera.

   20    That is enough.

   21                You may proceed.

   22                MR. CLOERN:     I'm sorry.     I just want to clarify.         We

   23    don't object at all to the document.            It absolutely came from

   24    Hytera's files.      It was produced by Hytera.         It's just was the

   25    opportunity to check the translation.            That is it.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 40 of 111 PageID #:54410
                                      Sun - cross by Brown
                                                                                    2526

     1                THE COURT:   Is the document in Chinese as well as

     2   English?

     3                MR. BROWN:   Yes, Your Honor.

     4                THE COURT:   That's what the witness has?

     5                MR. BROWN:   Yes.

     6                THE COURT:   All right.     Proceed.

     7                MR. BROWN:   So plaintiff moves to admit PTX 2203,

     8   Your Honor.

     9                THE COURT:   It is received and may be published.

   10           (Exhibit No. PTX 2203 was received in evidence.)

   11    BY MR. BROWN:

   12    Q.   PTX 2203 is an e-mail from Pan Qihui, the expert you just

   13    described, correct?

   14    A.   Yes.

   15    Q.   And, again, it's being -- just like the other e-mail, it's

   16    being sent to the DMR engineer mailing list at Hytera,

   17    correct?

   18    A.   The characters or symbols here are garbled.             I won't be

   19    able to identify those Chinese characters.

   20    Q.   Do you recognize "2yfdmr" as at least the beginning of a

   21    Hytera engineer list?

   22    A.   I recognize the first portion, the beginning part, but the

   23    portion after that might be different.

   24    Q.   Okay.    And this was sent March 6th, 2008, by Pan Qihui.

   25                 Do you see that?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 41 of 111 PageID #:54411
                                      Sun - cross by Brown
                                                                                    2527

     1   A.   I see it.

     2   Q.   And that's -- you are still in charge of research and

     3   development of the DMR products at this point, correct?

     4   A.   Correct.

     5   Q.   Okay.    So I'm going to read the subject.           I'm going to go

     6   to the English -- the certified English translation, but if I

     7   get something wrong, let me know.

     8                The subject says, "Below are some questions about DMR

     9   obtained through statistics."

   10                 Do you see that?

   11    A.   I see it.

   12                 I have a question.     Is the interpreter looking at the

   13    Chinese version or the English version?

   14                 THE INTERPRETER:     The witness is saying if the

   15    interpreter reads from the Chinese version, it might still be

   16    different from the English version that counsel is relying on.

   17                 MR. BROWN:   Okay.    Why don't we just -- why don't we

   18    read the Chinese version.

   19    BY THE WITNESS:

   20    A.   I would hope that the interpreter will translate from the

   21    English version into Chinese instead of reading from the

   22    Chinese original document.

   23                 THE COURT:   Can we look to the doughnut and not the

   24    hole?

   25                 What is the question?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 42 of 111 PageID #:54412
                                      Sun - cross by Brown
                                                                                    2528

     1                MR. BROWN:   Thank you, Your Honor.

     2   BY MR. BROWN:

     3   Q.   Would you read the subject of this e-mail in Chinese?                 It

     4   will then be translated and we'll all know the subject.

     5   A.   Yes.    But at this point the interpreter cannot read the

     6   English version.

     7                THE COURT:   The interpreter will say in English what

     8   you say to her in Chinese.

     9                THE WITNESS (through the interpreter):          Yes.

   10    BY THE WITNESS:

   11    A.   These are some of the questions or issues related to DMR

   12    taken out from the statistics.

   13                 "Is there anything that everyone wants to add or

   14    supplement?     Please send it to me before the end of the

   15    business day.      I will send those out for consultation at the

   16    end of the business day."

   17    BY MR. BROWN:

   18    Q.   Okay.    So can you also read the name of the file that's

   19    attached?

   20    A.   Issues related to DMR.doc.

   21    Q.   So at this point Pan Qihui is sending out questions that

   22    he has collected from other engineers at Hytera about DMR; is

   23    that fair?

   24    A.   Yes.

   25    Q.   And we can look at the attachment in Chinese.              It's on the
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 43 of 111 PageID #:54413
                                      Sun - cross by Brown
                                                                                    2529

     1   next page.     And I'm going to use the English.

     2               So on the attachment -- it's a single-page attachment

     3   that has a number of technical questions about DMR.               Do you

     4   see that?

     5   A.   I see it.

     6   Q.   And you can see that there is some specific questions

     7   asking about how Motorola does certain things.              Do you see

     8   those at, say, Question No. 6?

     9   A.   I see it.

   10    Q.   Question 6 is asking how Motorola tests the indices in

   11    TDMA mode, right?

   12    A.   Yes.

   13    Q.   Question 7 is asking about a Motorola design decision

   14    regarding its two radiofrequency port modes, correct?

   15    A.   I see it.

   16    Q.   Question 9 is asking about why Motorola has selected

   17    certain voltage values.

   18    A.   I see it.

   19    Q.   Question 11 is asking where Motorola is doing its baseband

   20    processing, specifically whether or not it's using a FPGA or a

   21    DSP, right?

   22    A.   I see it.

   23    Q.   And 12 is asking how to test certain parameters of

   24    Motorola's device.

   25    A.   I see it.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 44 of 111 PageID #:54414
                                      Sun - cross by Brown
                                                                                    2530

     1   Q.   And you know that Pan Qihui is asking a Motorola engineer

     2   to answer these questions about DMR for him, isn't he?

     3   A.   I cannot ascertain that.         Because from what I see from

     4   this e-mail, it is only sent to an internal group in order to

     5   collect opinions.       As to who those opinions would be sent to,

     6   I cannot tell.

     7   Q.   Well, let's start with the internal group.

     8                Mr. G.S. Kok as of this date works at Hytera now,

     9   correct?

   10    A.   Yes.

   11    Q.   In fact, he was in the process of taking over R&D on the

   12    conventional DMR products for you, right?

   13    A.   I think it was around that time.           However, I cannot be

   14    particularly certain about that because it was not that close

   15    to the timing.      March the 6th was relatively early.

   16    Q.   This was early in Mr. G.S. Kok's time as the head of R&D

   17    at Hytera for the conventional DMR radios?

   18    A.   It was not because it was early in the process for him to

   19    take over.     It means that the 6th was a relatively earlier

   20    date in the entire March.         The reason is that the timing for

   21    me to be notified about the transition was around the

   22    beginning of March, and it was close to the time of this

   23    e-mail.     That's why I cannot be certain.

   24    Q.   Okay.    So what's happening here is -- well, let me start

   25    with this:     Mr. G.S. Kok, he arrived at Hytera in February,
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 45 of 111 PageID #:54415
                                      Sun - cross by Brown
                                                                                    2531

     1   right?

     2   A.   Yes.

     3   Q.   And it was early or late in February?

     4               THE INTERPRETER:      I'm sorry?

     5               MR. BROWN:    Early or late in February.

     6   BY THE WITNESS:

     7   A.   I think it was later in February.

     8   BY MR. BROWN:

     9   Q.   So as of March 6th, Mr. Kok has been at Hytera for less

   10    than a month?

   11    A.   Not yet a month according to my memory.

   12    Q.   And let me --

   13                MR. BROWN:    If I may I approach, Your Honor?

   14                THE COURT:    Yes.

   15    BY MR. BROWN:

   16    Q.   I've handed you what's been marked as PTX 2206.              This is a

   17    Hytera e-mail, correct?

   18    A.   Yes.

   19    Q.   And it came from Hytera's files, as you can see by the

   20    Bates number on the bottom?

   21    A.   Yes.

   22                MR. BROWN:    Plaintiff moves to admit PTX 2206.

   23                THE COURT:    It is received and may be published.

   24           (Exhibit No. PTX 2206 was received in evidence.)

   25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 46 of 111 PageID #:54416
                                      Sun - cross by Brown
                                                                                    2532

     1   Q.   So 2206 is an e-mail from Mr. G.S. Kok sent about an hour

     2   after Pan Qihui sends his e-mail with the questions, right?

     3   A.   Yes.    Why didn't you show me this e-mail first?            Because I

     4   don't have a clear memory of this.

     5   Q.   Well, this e-mail comes after the one that we just talked

     6   about, right?

     7   A.   I know that.      My -- what I meant was that if you had shown

     8   me this one first, we might be able to save some time.

     9   Q.   So Mr. Kok is responding to Pan Qihui's e-mail and

   10    answering some of the questions that he asks, right?

   11    A.   Correct.

   12    Q.   And if we look --

   13    A.   But the Chinese translation looks bad.

   14    Q.   I think he admits that in the e-mail.            He says, "Please

   15    excuse my translated madrin," which I think is Mandarin.

   16                So Mr. Kok probably tried to have this translated

   17    into Mandarin using some sort of online translation tool or

   18    something, probably.

   19                MR. CLOERN:     Objection, Your Honor.

   20                THE COURT:    The answer may stand.

   21    BY THE WITNESS:

   22    A.   G.S. Kok had told me that he had used Google Translate.

   23                THE COURT:    If you know, what languages did Mr. Kok

   24    speak, or what variations of languages did he speak?

   25                THE WITNESS (through the interpreter):           G.S. Kok
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 47 of 111 PageID #:54417
                                      Sun - cross by Brown
                                                                                    2533

     1   speaks and writes in English.          For Chinese, he can speak some,

     2   but he cannot read or write in Chinese.

     3                 THE COURT:    And specifically as to Mandarin, what

     4   were his capabilities?

     5                 THE WITNESS (through the interpreter):         He himself

     6   claims that he can speak about 70 percent, but I don't think

     7   it's even 50 percent.

     8                 THE COURT:    So if you were his teacher, you would

     9   give him a B-plus in languages?

   10            (Laughter.)

   11                  THE WITNESS (through the interpreter):         I think 50

   12    would not be even a C.

   13            (Laughter.)

   14                  THE COURT:    All right.   Please proceed.

   15    BY MR. BROWN:

   16    Q.     Whatever we give Mr. Kok, it would be much higher than

   17    what you give me, I think, on my Chinese, Professor.

   18    A.     Because you never spoke Chinese to me.

   19            (Laughter.)

   20    BY MR. BROWN:

   21    Q.     Yes.   Exactly.     Nor to anybody else.

   22                  So -- but what I can see -- or what we can see in the

   23    bad Chinese of Mr. Kok is that the word "Motorola" appears a

   24    lot.    "Motorola" and "MOTOTRBO" appear even in the Chinese.

   25    Do you see that?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 48 of 111 PageID #:54418
                                      Sun - cross by Brown
                                                                                    2534

     1   A.   I see it.

     2   Q.   So if we look at what he's actually saying -- even through

     3   the bad translation, if we look at question one, you'll agree

     4   that he's providing some details on some of the work he did at

     5   Motorola, right?

     6   A.   I do not know if it refers to the details of his work at

     7   Motorola.     My understanding is that G.S. Kok worked on

     8   hardware, specifically radiofrequency.              So he has experience

     9   in that area.

   10    Q.   And so if we look at just the first question at the second

   11    paragraph, he talks about a software algorithm.              Do you see

   12    that?

   13    A.   I see it.

   14    Q.   And he says this software algorithm was perfected at

   15    MOTOTRBO, the Motorola product name, and is currently

   16    operating.     Do you see that?

   17    A.   I see it.

   18    Q.   And then he says "we," meaning now at Hytera, "intend to

   19    use this same method."        Do you see that?

   20    A.   The Chinese translation is very hard to understand.

   21    That's roughly what he meant.

   22    Q.   So regardless of what it says, what you understand Mr. Kok

   23    meant was that Hytera will use the same method that he was

   24    describing there was used at Motorola?

   25    A.   I don't feel that it's very accurate.             The reason is that
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 49 of 111 PageID #:54419
                                      Sun - cross by Brown
                                                                                    2535

     1   I know that our original design happened to be using the same

     2   chip as what Motorola used.         It might be a coincidence because

     3   our design was confirmed to use -- or to be done that way in

     4   early 2007.     So what it meant here by saying using this same

     5   method, according to what I believe would mean that it is a

     6   coincidence that our designs happen to be the same.

     7   Q.   Doesn't he say "we intend to use the same method"?

     8   A.   It was not he who intended that.           It was us that already

     9   decided to do it that way.

   10    Q.   He provides some additional information about Motorola on

   11    the next page.      If you look at Question 6 -- or his answer to

   12    Question 6, there he mentions how the MOTOTRBO factory tests

   13    are performed, right?

   14    A.   I see it.

   15    Q.   And then on Question 7 he provides an answer to the

   16    question about the ports on MOTOTRBO's radios and why those

   17    ports are where they are.

   18    A.   It's quite difficult for me to understand this document

   19    because the written Chinese translation here is hard to

   20    understand.     I would rather or prefer to look at the English

   21    version.

   22    Q.   It's on the screen.

   23    A.   You are talking about Question 7, correct?

   24    Q.   I was.    And I can ask the question again now that you've

   25    got the English version in front of you.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 50 of 111 PageID #:54420
                                      Sun - cross by Brown
                                                                                    2536

     1              MR. CLOERN:      Objection, Your Honor.        The witness has

     2   testified that he doesn't understand Chinese -- the attempted

     3   Chinese version from Mr. Kok.          The witness is not testifying

     4   in English.

     5              Maybe the interpreter can interpret the English

     6   version --

     7              THE COURT:     Yes.

     8              MR. CLOERN:      -- but this is very --

     9              THE COURT:     Yes, I understand.

   10               All right.     The fact that the witness is looking at

   11    the English version, in light of the fact that he doesn't

   12    speak or understand English, it must be translated to him in

   13    Chinese notwithstanding that he sees it in English.

   14               THE INTERPRETER:       The interpreter has been

   15    interpreting from the English that is said in the court

   16    instead of reading from the Chinese written translation.

   17               THE COURT:     Your statement is noted for the record,

   18    but the witness has said he is looking at an English version

   19    of an exhibit.      He does not read English, therefore, the

   20    interpreter must translate from the English that she views to

   21    Chinese.     As you look at it, translate it in Chinese to the

   22    witness.     Or I should say Mandarin, right?

   23               THE INTERPRETER:       Yes, that's what I've been doing.

   24    I've been reading from the English version and translate it --

   25               THE COURT:     And I think you're doing a fine job at
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 51 of 111 PageID #:54421
                                      Sun - cross by Brown
                                                                                    2537

     1   it.   Continue with it.

     2              THE INTERPRETER:       Thank you.

     3              MR. BROWN:     Why don't I ask the question and that

     4   will make this go a little easier.

     5   BY MR. BROWN:

     6   Q.    So Question 7, Mr. Kok's answer was:           "MOTOTRBO MRD has a

     7   specific PSM requirement whereby the remote mic has an antenna

     8   on it.    This is preferred by some customers when it offers a

     9   better range while the users are wearing their radios on their

   10    hips.    The HYT does not list PSM on their accessories."

   11               And so the question is:         Here Mr. Kok is providing

   12    details about a specific Motorola requirement, correct?

   13    A.    I don't feel that there is detailed information here.                As

   14    I just take a look at this paragraph, I don't know what "PSM"

   15    stands for or refers to.         If it is talking about a mic that

   16    can be pulled or pulled far away, I remember that in our

   17    original design, there was such an accessory in it.

   18    Q.    And if we go back to the original e-mail from Pan Qihui,

   19    you explain that the subject says, does anyone want to add

   20    something, right?

   21    A.    Yes, the subject -- or Mr. Pan was asking if there was

   22    anything that everyone wanted to add.

   23    Q.    And that was what Mr. Kok did, he responded within an hour

   24    and added some detail and tried to answer some of the

   25    questions, right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 52 of 111 PageID #:54422
                                      Sun - cross by Brown
                                                                                    2538

     1   A.     Correct.

     2   Q.     And the -- just to see if this helps on the e-mail list,

     3   what I'm showing on the ELMO is the extracted text from the

     4   e-mail we were just looking at, which I think has the actual

     5   Chinese characters for the e-mail list.             Do you see that?

     6               MR. CLOERN:     Objection, Your Honor, I don't know what

     7   this is.

     8               MR. BROWN:     This is the metadata from the same

     9   document we were just looking at, just to get the Chinese

   10    characters.

   11                MR. CLOERN:     The time is different, Your Honor.             I

   12    don't know that this is a metadata.           This is not a metadata

   13    format I've ever seen.

   14    BY MR. BROWN:

   15    Q.     My question is --

   16                THE COURT:     Wait.   Just a minute.

   17                Do you understand the question the way it was put to

   18    you?

   19                THE WITNESS (through the interpreter):           Yes.

   20                THE COURT:     Do you recognize this exhibit?

   21                THE WITNESS (through the interpreter):           I recognize

   22    this document; however, for the two recipients indicated on

   23    these two documents, since one e-mail recipient is garbled and

   24    the other one is not, I cannot be certain if both are the

   25    same.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 53 of 111 PageID #:54423
                                      Sun - cross by Brown
                                                                                    2539

     1              MR. BROWN:     And just to --

     2              THE COURT:     What, then, is your question?

     3   BY MR. BROWN:

     4   Q.   My question is just, if this is the e-mail address that we

     5   were looking at, what -- does this indicate to you that this

     6   is a Hytera e-mail address to DMR engineers?

     7              MR. CLOERN:      I object, Your Honor.       It's a

     8   hypothetical question.

     9              THE COURT:     Did the witness answer the question?

   10               THE INTERPRETER:       Not yet.

   11               THE COURT:     He said something, didn't he?

   12    BY THE WITNESS:

   13    A.   In our e-mail system, for an e-mail address which looks

   14    like this, it would be the e-mail address of an e-mail group.

   15    BY MR. BROWN:

   16    Q.   And is this e-mail address --

   17               THE COURT:     The answer may stand.        And if you need to

   18    return to this issue on redirect, you may.

   19               Proceed.

   20    BY MR. BROWN:

   21    Q.   Is this e-mail address for DMR engineers at Hytera?

   22    A.   I think it's one of them.

   23    Q.   Were you on this e-mail address in March of 2008?

   24    A.   I do not remember this clearly.          It's possible that I was

   25    not on this because these e-mails that you have shown me look
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 54 of 111 PageID #:54424
                                      Sun - cross by Brown
                                                                                    2540

     1   quite unfamiliar to me.

     2   Q.    Now, going back to Pan Qihui's e-mail -- and Pan Qihui,

     3   you said, was an expert in what?

     4   A.    RF.

     5   Q.    And that's radiofrequency?

     6   A.    Correct.

     7   Q.    Now, Pan says -- after saying does anyone want to add

     8   anything, Pan says that he'll send this out for consultation

     9   later.      That was how you read it, right?

   10    A.    Correct.

   11    Q.    And you know who he was sending it out for consultation

   12    to, right?

   13    A.    After reading these two e-mails, I learned that he was

   14    going to send those out to G.S. Kok for consultation.

   15    Q.    But he was going to send it out to somebody else, too,

   16    wasn't he?

   17    A.    That, I do not know.

   18    Q.    You don't know that Pan was going to send this out to Sam

   19    and Y.T. and others in order to obtain information about how

   20    Motorola implemented its DMR radios?

   21    A.    I can say for certain that it was not what he was going to

   22    do.   Because at that time, other than G.S. Kok, the others had

   23    not yet joined Hytera.        It's not possible for Mr. Pan Qihui to

   24    be aware of the other people.

   25    Q.    You personally met with the other people before Pan Qihui
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 55 of 111 PageID #:54425
                                      Sun - cross by Brown
                                                                                    2541

     1   sent this out?

     2   A.   I interviewed four engineers of theirs.

     3   Q.   And you spent many hours interviewing and meeting with

     4   these engineers from Motorola and asked them questions about

     5   how Motorola did things, didn't you?

     6   A.   Yes, I asked them those questions that are often asked at

     7   interviews.

     8   Q.   And that was three days before Mr. Pan Qihui sent these

     9   questions out to the group to later send to those individuals;

   10    isn't that right?

   11    A.   If you have a document that showed about those interviews

   12    that I conducted, perhaps you can show me.             I don't quite

   13    remember the time frame.

   14               MR. BROWN:     Permission to approach, Your Honor.

   15               THE COURT:     Yes.

   16    BY THE WITNESS:

   17    A.   Yes, what you just said is correct, it was indeed three

   18    days prior to that.

   19    BY MR. BROWN:

   20    Q.   Let me ask you two questions about the document so we can

   21    show everybody.

   22               PTX 422, which is the document in front of you, is an

   23    e-mail from Hytera, and it was provided from Hytera's files,

   24    correct?

   25    A.   Correct.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 56 of 111 PageID #:54426
                                      Sun - cross by Brown
                                                                                    2542

     1               MR. BROWN:    Permission -- plaintiff moves to admit

     2   PTX 422.

     3               THE COURT:    It is received and may be published.

     4          (Exhibit No. PTX 422 was received in evidence.)

     5   BY MR. BROWN:

     6   Q.   PTX 422 is an e-mail that you're on announcing --

     7   welcoming Penang visitors to Hytera, correct?

     8   A.   Correct.

     9   Q.   And if we go to the attachment, which is PTX 422 at

   10    Page 5, it lists the visit schedule.

   11    A.   Yes.

   12    Q.   And among others, Mr. Sam Chia and Mr. Y.T. Kok are on

   13    there, correct?

   14    A.   I see it.

   15    Q.   And you are listed twice as being responsible for

   16    participating in interviews with these individuals, right?

   17    A.   Yes.

   18    Q.   And according to the agenda, you've been given between

   19    10:00 and 12:00, so two hours, plus an additional hour from

   20    2:00 to 3:00, so three hours to spend with these Motorola

   21    engineers, correct?

   22    A.   Yes, that was the plan.

   23    Q.   And just -- that was March 3rd, 2008, and that is just

   24    three days before Pan Qihui, one of your employees, starts

   25    collecting a document with questions about DMR, right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 57 of 111 PageID #:54427
                                      Sun - cross by Brown
                                                                                    2543

     1   A.   Yes.

     2   Q.   And although you wouldn't tell Sam, Y.T., G.S. to tell you

     3   confidential information, if the information that they had

     4   told you would be helpful, you would be willing to listen to

     5   such Motorola confidential information; isn't that correct?

     6   A.   First of all, I don't think the statement in your question

     7   is accurate.      First of all, I would not have asked for

     8   Motorola's confidential information for sure because I am

     9   aware of the rules in the industry.           But it is also true that

   10    I cannot guarantee that the people I interviewed would have

   11    told me any confidential information or Motorola's

   12    information.

   13    Q.   And although you wouldn't have asked them to tell you

   14    confidential information, if the information they told you

   15    would be helpful, of course you would be willing to listen to

   16    such information; isn't that correct?

   17    A.   It is, again, a hypothetical question.            I would not ask

   18    that.    Why would you ask the question in that way?

   19    Q.   I'm going to use your deposition at Page 123, from Line 2

   20    to 9.

   21                I asked you:     "Were you worried that they might share

   22    Motorola confidential information with you?"

   23                And you answered:      "I think that during the process

   24    of the interview and when I asked them questions, of course I

   25    would not tell" --
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 58 of 111 PageID #:54428
                                      Sun - cross by Brown
                                                                                    2544

     1              MR. CLOERN:      Objection, Your Honor, there is on the

     2   screen testimony.       This is improper.

     3              THE COURT:     Sustained.

     4              The witness is being asked to speculate 11 years

     5   after an event what he might have done then.              It is

     6   speculative.      The question is improper.

     7   BY MR. BROWN:

     8   Q.   Now, after this interview on March 3rd, you understand

     9   that your team member, an expert in RF, assembled questions

   10    specifically asking about Motorola information, correct?

   11    A.   No.

   12    Q.   You don't agree --

   13               THE COURT:     Okay.    The answer was no?       Is that a

   14    double-negative issue?

   15               THE WITNESS (through the interpreter):            That's

   16    correct, they did not.

   17               THE COURT:     So that's your answer?

   18               THE WITNESS (through the interpreter):            That's

   19    correct, they did not collect such information.

   20               THE COURT:     Does that answer your question?

   21               MR. BROWN:     No, it doesn't.

   22               THE COURT:     Well, rephrase the question.

   23               MR. BROWN:     Yes, Your Honor.

   24    BY MR. BROWN:

   25    Q.   We'll break it apart.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 59 of 111 PageID #:54429
                                      Sun - cross by Brown
                                                                                    2545

     1                 On March 3rd, meetings were conducted with Motorola

     2   engineers, correct?

     3   A.     It was a meeting for interviews.

     4   Q.     And you attended those meetings?

     5   A.     Correct.

     6   Q.     Three days after those meetings, one of your engineers

     7   sent out the e-mail that we've been looking at, PTX 2203,

     8   correct?

     9   A.     Yes.

   10    Q.     And that document, as we talked about, includes questions

   11    that ask about how MOTO, Motorola, does certain things, fair?

   12    A.     Yes.

   13    Q.     And you understand that Mr. Qihui said he was going to

   14    send those questions out for consultation, correct?

   15    A.     Yes, and I also know that he send it to G.S. Kok.

   16    Q.     And you know that he also sent these questions to the

   17    individuals who you interviewed just three days earlier, don't

   18    you?

   19    A.     No, that's impossible, because at this point, Mr. Pan did

   20    not know yet those colleagues who later joined Hytera.                It's

   21    even possible that he was not even aware of those interviews.

   22    Q.     But you did know the individuals, didn't you?

   23    A.     Yes, I knew them.

   24    Q.     And Mr. Pan Qihui worked for you.

   25    A.     Yes.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 60 of 111 PageID #:54430
                                    Sun - redirect by Cloern
                                                                                    2546

     1                MR. BROWN:    No further questions, Your Honor.

     2                THE COURT:    Redirect.

     3                MR. BROWN:    I just -- I'm sorry.       One housekeeping.

     4   I'm going to mark that demonstrative PDX 18.

     5                THE COURT:    Yes.

     6                Interpreter, ask the witness if he needs a few

     7   minutes of a break -- a few minutes' break.

     8                THE WITNESS (through the interpreter):          I can

     9   continue.

   10                 THE COURT:    Proceed.

   11                 MR. CLOERN:    Thank you, Your Honor.

   12                               REDIRECT EXAMINATION

   13    BY MR. CLOERN:

   14    Q.   Okay.    Let's look at some of the documents that you were

   15    just talking about, PTX 422.

   16                 MR. CLOERN:    Do we have that?

   17                 We don't have that?      It was just made an exhibit?

   18                 Sorry, we don't have that.

   19    BY MR. CLOERN:

   20    Q.   Well, we'll just talk about it, then.

   21                 MR. BROWN:    Do you want a clean version?

   22                 MR. CLOERN:    Sure, that would be great.         Thanks.

   23                 Now is the big test.      I've never worked one of these.

   24    BY MR. CLOERN:

   25    Q.   Okay.    So the interviews are May 3rd, 2008; is that right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 61 of 111 PageID #:54431
                                    Sun - redirect by Cloern
                                                                                    2547

     1   A.   No, it's March 3rd.

     2   Q.   March.    Yeah, March.      I'm sorry.     So the interviews are

     3   March 3rd, 2008.

     4   A.   Correct.

     5   Q.   And the e-mail from Mr. Pan Qihui is March the 6th, 2008?

     6   A.   Yes.

     7   Q.   So in March of 2008 -- so let me see if I get this

     8   straight.     G.S. Kok comes over at the end of February 2008?

     9   A.   Yes.

   10    Q.   And about a week later, folks at Hytera are interviewing

   11    some other Motorola people, right?

   12    A.   Yes.

   13    Q.   Now, around this time frame -- or I think you -- did

   14    you -- I think you testified on direct that you were doing

   15    interoperability testing in the fall of 2007; is that right?

   16    A.   Yes, in September 2007.

   17    Q.   And there was some issues where Hytera came to believe

   18    that Motorola was not following or practicing the DMR standard

   19    at that time, right?

   20    A.   Correct.

   21    Q.   And, in fact, the -- I think we talked about it yesterday

   22    the DMR standard was modified in December of 2007; is that

   23    right?

   24    A.   Correct.

   25    Q.   And you need to know things about how Motorola --
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 62 of 111 PageID #:54432
                                    Sun - redirect by Cloern
                                                                                    2548

     1   Motorola -- let me back up.         Let me back up.

     2              The only -- I think we also talked about yesterday

     3   the only Motorola -- the Motorola DMR radio on the market at

     4   the time was a Motorola DMR radio, right?

     5   A.   Correct.

     6   Q.   And so if you're going to interoperate with radios on the

     7   standard, you've got to interoperate with Motorola, correct?

     8   A.   Correct.

     9   Q.   And you need to know things about how Motorola radios work

   10    in order to interoperate with Motorola, don't you?

   11    A.   Correct.

   12    Q.   And are you entitled to know those things under the DMR

   13    standard for another allegedly DMR-compliant radio?

   14    A.   There would be some difficulties unless we could

   15    participate in the core part of the DMR standard organization.

   16    Q.   And what do you mean by that, there would be

   17    difficulties -- what do you mean by what you just said?

   18    A.   Because only participants at the core level of the DMR

   19    standard organization would have access or even early access

   20    to the information regarding the revisions and modifications

   21    of the standard.

   22    Q.   And to interoperate with a Motorola radio, you need to

   23    know how Motorola's radios work; is that right?

   24    A.   That is how it should have worked back then.              The reason

   25    is that it was quite late for us to learn about the
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 63 of 111 PageID #:54433
                                    Sun - redirect by Cloern
                                                                                    2549

     1   information about the standard from the standard organization.

     2   Q.   And we looked at this document yesterday, DTX 3560, right?

     3   A.   Yes.

     4   Q.   And I think you pointed us to some -- to the change that

     5   you were talking about where the standard was updated to match

     6   Motorola's radio, something to do with turbo coding -- turbo

     7   codes or something, right?

     8   A.   Yes.    BTTC.

     9   Q.   Thank you.

   10                So even if a few -- when two radios communicate,

   11    they're sending all the ones and zeros back and forth.                Is

   12    that kind of a simple person's explanation?             Is that accurate?

   13    A.   Yes, however, they need to use the same format.              It's like

   14    when I speak in Chinese, most of the people sitting here today

   15    will not be able to understand me.

   16    Q.   Right.    So the ones and zeros, if they're in this part of

   17    the message or they're in this part of the message or this

   18    part, they represent different kinds of information; is that

   19    right?

   20    A.   Correct.

   21    Q.   And the issue is that -- with the BTTC, is that some of

   22    those bits now were out of order, right, and it was something

   23    at that detailed level, the ordering of some of those bits,

   24    ones and zeros that was out of order that was preventing full

   25    interoperability?       Is that right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 64 of 111 PageID #:54434
                                    Sun - redirect by Cloern
                                                                                    2550

     1   A.    Correct.

     2   Q.    And that's information about Motorola's radio that not

     3   only is it okay for people to know, but people are supposed to

     4   know, right?

     5   A.    They must know, otherwise they cannot interoperate.

     6   Q.    And Motorola can't call itself a DMR radio if it doesn't

     7   make that information available, can it?

     8   A.    That's correct, because for some company to claim or

     9   declare that it is a DMR-compliant product, they have to

   10    comply with the DMR standard.          They have to be consistent with

   11    it.

   12    Q.    And if they're changing their products without changing

   13    the standard before a modification is done, would you consider

   14    it fair game to try to find out how to interoperate with that

   15    product?

   16    A.    Of course it would not be fair.

   17    Q.    It's not fair to change the product before the standard,

   18    right?

   19    A.    It is unfair.     However, at that time, there was nothing we

   20    could do.     The reason is that Motorola was the one that

   21    drafted the standard.        They were also the first one who

   22    have -- who had such -- the first product -- the first such

   23    product on the market, and they control the standard.                That's

   24    why we later had no way but to accept the reality.

   25    Q.    Well, you could try to get information about Motorola's
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 65 of 111 PageID #:54435
                                    Sun - redirect by Cloern
                                                                                    2551

     1   product in order to get the information so that you can

     2   interoperate; is that fair?

     3   A.   That's one part of it.        Another part was that we also

     4   needed to follow the information and publication released by

     5   the DMR standard organization.

     6                MR. CLOERN:    Can we look at PTX 2206, Page 4, please.

     7   Maybe we need to switch.

     8          (Counsel conferring.)

     9                MR. CLOERN:    Do you guys have a copy of PTX 2206?

   10                 Thanks.

   11    BY MR. CLOERN:

   12    Q.   Okay.    So I'd like to direct your attention here to the

   13    first point.      And this is the e-mail from G.S. back to Pan

   14    Qihui responding to Pan Qihui's questions?

   15    A.   Yes.

   16    Q.   And do you see the first, it says, "How does a crush

   17    circuit work on a crush radio"?

   18                 That's Pan Qihui's first question, right?

   19    A.   That's correct.       However, this question also crushed my

   20    understanding about this issue.

   21    Q.   Okay.    Well, what do you mean by that?

   22    A.   It seems that the meaning is completely different after

   23    the back-and-forth translation.

   24    Q.   Well, we'll talk about -- I'm going to address the

   25    translation in just a minute, so I'll come back to that.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 66 of 111 PageID #:54436
                                    Sun - redirect by Cloern
                                                                                    2552

     1              While we're here, what I want to ask you first is, in

     2   Pan Qihui's first question, there's no mention of MOTOTRBO or

     3   Motorola, right?       You don't see anything like that?

     4   A.   That's right, he did not.

     5   Q.   Now, the first sentence in G.S. -- now, below that is G.S.

     6   Kok's response.      Do you see where it starts out "At

     7   MOTOTRBO . . ."?

     8   A.   I see it.

     9   Q.   And G.S. says, "At MOTOTRBO, the team worked in Motorola

   10    for five years to refine the crushing algorithms."

   11               Do you see that?

   12    A.   I see it.

   13    Q.   And then he says -- G.S. Kok says, "It is known . . ."

   14               Do you see that?

   15    A.   I see it.

   16    Q.   And after that, he says, "It is known that relying on the

   17    RSSI alone to determine the crush radio will not be accurate,

   18    although wireless voltage crushing is usually . . ."

   19               And then he goes on to give some numbers, right?

   20    A.   I see it.

   21    Q.   And so is G.S. Kok saying here what he thinks is known,

   22    what's already known about this issue?

   23    A.   Yes, this response contains the information that everybody

   24    already knows.

   25    Q.   So G.S.'s response is:        At Motorola it took us five years
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 67 of 111 PageID #:54437
                                    Sun - redirect by Cloern
                                                                                    2553

     1   to develop our crushing algorithms.           Now here's what everybody

     2   knows.    Right?

     3   A.   Your question is a little bit complicated.             I can explain

     4   my understanding.

     5   Q.   Please do, Professor Sun.

     6   A.   For this algorithm, first of all, we do not call it

     7   crushing algorithm.       We call it squashing algorithm.           For this

     8   algorithm, we believed it was a simple technology when we were

     9   working on our prototype.         In the earlier days, the analog

   10    device was implemented by using a chip.            Later, the

   11    realization that we use -- used SDR, and it took us a very

   12    short period of time to realize it.

   13               I think G.S. Kok exaggerated the truth or the fact

   14    when he indicated that it took Motorola five years to realize

   15    the algorithm.

   16    Q.   Employees aren't allowed to leave one competitor and go to

   17    another and take source code with them, are they?

   18    A.   Of course they are not allowed to do it.

   19    Q.   How about confidential documents?           Are they allowed to

   20    take those?

   21    A.   They are not allowed to do that either.

   22    Q.   How about the brains?        Anything with the brains?

   23    A.   You cannot control that part.          If the person goes over,

   24    the brain comes with it.

   25    Q.   What about the memories and experience in the brain?                  Does
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 68 of 111 PageID #:54438
                                    Sun - redirect by Cloern
                                                                                    2554

     1   that get to go as well?

     2   A.   Of course.     Certainly.

     3   Q.   Not a common practice to lobotomize engineers when they

     4   leave and go to a different, new job?

     5               THE INTERPRETER:      I'm sorry?

     6   BY MR. CLOERN:

     7   Q.   It's not a common practice to lobotomize engineers when

     8   they leave one company and go to another one?

     9   A.   No, it's not.      And also when we recruit engineers, we

   10    would look at their work experience.            If they do not have any

   11    work experience, we will not hire them.

   12    Q.   At this point, March of 2008, Hytera -- people within

   13    Hytera had been talking about Motorola, Motorola products and

   14    how they work for years.         Would you agree with that?

   15    A.   I do not agree with that.

   16    Q.   Well, in your own testing, you were testing with a

   17    Motorola radio, right?

   18    A.   Yes.    It's unavoidable because that was the only thing on

   19    the market.

   20    Q.   I think my last question -- last two questions on this

   21    document.     Let's take another example.         If we look over here

   22    on Point 7, it says, "Why is there a standard and distant part

   23    at MOTOTRBO?"

   24                Do you see that?

   25    A.   I see it.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 69 of 111 PageID #:54439
                                    Sun - redirect by Cloern
                                                                                    2555

     1   Q.    And then it talks about a remote mic with an antenna.

     2   A.    I see it.

     3   Q.    Is that a physical part of the hardware?

     4   A.    Yes.

     5   Q.    Something one could observe from examining a Motorola

     6   radio?

     7   A.    Yes.   Also I took another look at the document just now,

     8   and I understood what it meant.

     9                My apologies to Motorola's attorneys since it was the

   10    first time I saw the document when you were questioning me

   11    about the document.        I did not provide an answer.

   12                 THE COURT:    Just a minute.     Which document are you

   13    referring to?

   14                 THE WITNESS (through the interpreter):          The document

   15    that contained Question 7 I was just asked about.

   16                 MR. CLOERN:    Your Honor, that was PTX 220- -- hold

   17    on.   I'll clarify.       I believe it was 2206.

   18                 THE WITNESS (through the interpreter):          Correct.

   19                 THE COURT:    Okay.   Proceed.     Complete your statement

   20    regarding that document.

   21    BY THE WITNESS:

   22    A.    We actually -- when we were doing or working on our

   23    design, we used another method.          But as I can see from the

   24    document, Motorola used a remote mic with an antenna.                That

   25    mic can be pulled to further away.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 70 of 111 PageID #:54440
                                    Sun - redirect by Cloern
                                                                                    2556

     1                Our original design is configured with Bluetooth.              So

     2   we do not need an antenna for Bluetooth.              The component is

     3   embedded or fixed onto the circuit board with a very small

     4   antenna on the board.        So I can understand why the engineers

     5   had such a question.

     6   Q.   Okay.    Can we look at PTX 621, please.           And can we go

     7   to -- Professor Sun, if you can look at Page 5, I think the

     8   rest of us will look at Page 24.

     9                Do you see the two Motorola walkie-talkies there?

   10    A.   Yes.

   11    Q.   Do you see the thing to the left?

   12    A.   What's on the right is Motorola's device, and what is on

   13    the left is our boards for the prototype.

   14    Q.   And is that what you tested?

   15    A.   Yes.

   16    Q.   And is that what you were showing us representations of in

   17    the slides you created?

   18    A.   This is not an illustration.          These are actual photos.

   19    Q.   Right.    What I'm asking is, is this a photo of what you

   20    illustrated in your slides?

   21    A.   Yes, these are actual photos.

   22    Q.   So this really existed?

   23    A.   They did exist.      They really exist.       And I also remember

   24    that the engineers look into the computer for the drawings of

   25    the circuits on the board.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 71 of 111 PageID #:54441
                                    Sun - redirect by Cloern
                                                                                    2557

     1               I also checked and compared those drawings with the

     2   pictures -- with the photos.          They confirm that these are the

     3   boards that we used for the testing.

     4   Q.   So you found pictures of the boards, computer-generated

     5   circuit diagrams of the boards; is that correct?

     6   A.   Correct.

     7   Q.   We talked about yesterday the September 2007 testing,

     8   interoperability testing summary.

     9   A.   Yes.

   10    Q.   And we talked about test reports from tests in January

   11    of 2007, May of 2007, and August of 2007.

   12    A.   Correct.     And those are important milestones for the

   13    process of our work.

   14    Q.   Did you make all those up?

   15    A.   Why is it possible that we made it up?            They are all truth

   16    and facts.

   17    Q.   That testing occurred in 2000, what, '6 and 2007?

   18    A.   We started the testing in October 2006 and continued into

   19    2007.    And those important notes in the process of testing

   20    were all reflected in those test reports.

   21    Q.   And you found source code?

   22    A.   Yes.

   23    Q.   And that was for the -- what do you call it?              The data

   24    link layer on the DSP?        Did you find any of that source code?

   25    A.   We found all of them.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 72 of 111 PageID #:54442
                                     Sun - redirect by Cloern
                                                                                    2558

     1   Q.     And the call control layer, did you find some of that

     2   source code?

     3   A.     I remembered that what we found was the code in the

     4   simulator in the computer.          That part is basically the same as

     5   what was going to be downloaded to the MCU.             The only

     6   difference is that there were some minor adjustment for the

     7   parameters.

     8   Q.     And did you find the physical layer Verilog hardware code

     9   for the FPGA?      Did you find that?

   10    A.     Yes.

   11    Q.     You were asked on cross-examination --

   12                  MR. CLOERN:   You don't have another copy of this, do

   13    you?    I wrote on this.       I could mark this out --

   14                  MR. BROWN:    It's the call control layer?

   15                  MR. CLOERN:   Yeah, it's this one.

   16                  Thank you.

   17                  May I have the ELMO?

   18                  THE CLERK:    You want the ELMO?

   19                  MR. CLOERN:   Yes, sir.

   20    BY MR. CLOERN:

   21    Q.     Do you remember seeing this on cross-examination?

   22    A.     I remember.

   23    Q.     And I think it was pointed out that it says "unfinished"?

   24    A.     Yes.

   25    Q.     And there's a date of 2008?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 73 of 111 PageID #:54443
                                    Sun - redirect by Cloern
                                                                                    2559

     1   A.   Yes.

     2   Q.   And given all these other dates that you see here

     3   (indicating), here (indicating), a lot of these are 2006.                  Do

     4   you see that?

     5   A.   Yes.

     6   Q.   So does it look like all of them are dated 2006, except

     7   this one?

     8   A.   Yes.

     9               MR. CLOERN:     Jim, can we bring the metadata up for

   10    this file?     Do we have that?

   11                Mr. Fulbright, maybe switch back, please.

   12    BY MR. CLOERN:

   13    Q.   Can you tell us what the metadata says for -- and,

   14    actually, let's go back so that we can see the headers of

   15    Columns D and E, please.

   16                Do you see Columns D and E are "Date Created" and

   17    "Date Last Modified"?        Do you see that?

   18                All right.    And now can you go back to --

   19    A.   Yes.

   20                MR. CLOERN:     Now can we go back to the entry for this

   21    particular source code file.

   22    BY MR. CLOERN:

   23    Q.   Do you see it shows -- the metadata shows a 2007 date?                 Do

   24    you see that?

   25    A.   I see it.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 74 of 111 PageID #:54444
                                    Sun - redirect by Cloern
                                                                                    2560

     1   Q.   That is the most last modified.          So is it possible this

     2   one reference to 2008 in an otherwise document entirely of

     3   2006 dated source code files, is that possible -- a typo?

     4   A.   If the date is indeed like what it is listed here in this

     5   document, it's possible that the first date is a typo.

     6   Q.   Okay.

     7                MR. CLOERN:    Your Honor, may I approach?

     8                THE COURT:    Yes.

     9   BY MR. CLOERN:

   10    Q.   Okay.    This is PTX 1862 BBB.        This is from the Hytera

   11    source code production.        As noted on the top, it's from the

   12    subscriber 8.6 version.

   13    A.   I see it.

   14    Q.   And what is subscriber?        What does that mean?

   15    A.   Subscriber, in our understanding, usually refers to

   16    two-way radios.

   17    Q.   The handheld radio?

   18    A.   Yes.

   19    Q.   Okay.

   20                 MR. CLOERN:    Your Honor, this is part of a previously

   21    admitted source code exhibit.          May I publish?

   22                 MR. BROWN:    It is, Your Honor, yeah.

   23                 THE COURT:    Yes.

   24    BY MR. CLOERN:

   25    Q.   And subscriber Version 8.6 of Hytera's source code,
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 75 of 111 PageID #:54445
                                    Sun - redirect by Cloern
                                                                                    2561

     1   that's -- the current version is Version 9, right?

     2   A.   Correct.

     3   Q.   And so Version 8.6, roughly, would have been on the

     4   market, what, 2017, 2018, that time frame?

     5   A.   If the current version is 9.0, it's possible that 8.6 was

     6   the version for last year.

     7   Q.   In any event, this is source code from Hytera's product

     8   from the last few years, right?

     9   A.   Yes.    Yes, because when I see R 8.6, that is the naming

   10    convention or the naming rule for the later products.

   11    Q.   And if you look --

   12                MR. CLOERN:     Mr. Jim, if you could highlight Row 2844

   13    where it says "Date."

   14    BY MR. CLOERN:

   15    Q.   What does that date mean?

   16    A.   That's the date this document was last modified.

   17    Q.   And so that means this source code was around in 2006,

   18    right?

   19    A.   Yes.

   20    Q.   And does that mean this source code would have been part

   21    of the DMR prototype efforts that you worked on?

   22    A.   Yes.

   23    Q.   And can you look at Line 2835 and tell me what it says

   24    there?

   25    A.   It shows "unfinished."
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 76 of 111 PageID #:54446
                                    Sun - redirect by Cloern
                                                                                    2562

     1   Q.   But it's -- how can that be if it's in actual product,

     2   it's out there being sold on the market?

     3   A.   This is like what I explained earlier.            The products would

     4   have to be modified and changed constantly depending on the

     5   requirements from the users.          So for the third layer in the

     6   protocol stack, even the second layer, they would have to be

     7   constantly changed and modified according to the users'

     8   requirements.

     9               MR. CLOERN:     Can we bring up -- can we go back to PTX

   10    620 -- 621.     Can we also have 620, or no?

   11    BY MR. CLOERN:

   12    Q.   Now, I asked you on direct about PTX 621, right?

   13    A.   Yes.

   14    Q.   And then counsel asked you on cross about PTX 621, which

   15    is a very similar looking document.           Do you recall that?

   16                THE INTERPRETER:      Counsel, did you say 620?

   17                MR. CLOERN:     620, correct.

   18    BY THE WITNESS:

   19    A.   Correct.

   20    BY MR. CLOERN:

   21    Q.   In fact, it may be the same document.            Did you pick up any

   22    differences when you looked at the document?

   23    A.   I did not read each and every page of them, but the

   24    majority of them would be the same.

   25    Q.   Now, this is the document that contained the picture of
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 77 of 111 PageID #:54447
                                    Sun - redirect by Cloern
                                                                                    2563

     1   the prototype board, right?

     2   A.   Correct.

     3   Q.   And do you remember on cross-examination counsel pointed

     4   out that you only looked at that page, you didn't look at

     5   other pages that listed problems?

     6   A.   That's what I remember how they asked me the questions.

     7                MR. CLOERN:    Could you bring up PTX 1983, Page 30.

     8   Put it beside PTX 621, Page 30.

     9   BY MR. CLOERN:

   10    Q.   If you look at PTX 1983, I asked you -- we talked about

   11    this on your direct, right?

   12    A.   Correct.

   13    Q.   And I'm looking at the English version where it says

   14    Section C, Understanding of DMR Development.              I apologize.      I

   15    don't immediately have the Chinese version available.

   16                 Do you see that page of the Chinese version,

   17    Professor Sun?

   18    A.   I found it.

   19    Q.   Okay.    And do you see where it says, "Existing Results:

   20    The main body function of DMR standard has been realized and

   21    is successfully compatible with MOTO"?            Do you see that?

   22    A.   I see it.

   23    Q.   Now we talked about that, right, on your direct?

   24    A.   Correct.

   25    Q.   And do you see the defects part below that where the first
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 78 of 111 PageID #:54448
                                    Sun - redirect by Cloern
                                                                                    2564

     1   one says, "Platform integration is low"?

     2   A.    I see it.

     3   Q.    And we talked about that, too, on your direct, didn't we?

     4   A.    Yes.

     5   Q.    And you explained what was meant there?

     6   A.    Correct.

     7   Q.    Now, a lot of these documents, they point out things that

     8   have gone right and then what the next set of problems are.

     9   Is that a fair statement?

   10    A.    It is fair.

   11    Q.    So you read all these documents and you see problems were

   12    encountered, they were solved, new problems were found, and so

   13    on and so forth; is that fair?

   14    A.    Correct.

   15    Q.    How long do you think we'd be here if we went through all

   16    17,000 of your documents and pointed out every problem that

   17    was ever found in research and development?

   18    A.    I would think that it would take at least five people and

   19    about a year to do that.

   20                 THE COURT:   Well, let's take a break before we get to

   21    it.

   22           (Laughter.)

   23                 THE COURT:   All right.     Members of the jury, about

   24    ten or 15 minutes.

   25          (Recess had.)
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 79 of 111 PageID #:54449
                                    Sun - redirect by Cloern
                                                                                    2565

     1                THE CLERK:    Court is in session.       Please be seated.

     2                THE COURT:    Proceed with the witness.

     3   BY MR. CLOERN:

     4   Q.   Okay.    Just one quick point on these problems.            On the

     5   right, that is from both PTX 621 and 620, yeah, it contains

     6   this document, this gap analysis and summary?

     7   A.   Correct.

     8   Q.   And do you see where it also says "low integration in

     9   solution," "relative low cost control goals"?              Do you see

   10    that?

   11    A.   I see that.

   12    Q.   And those are the same kind of issues that we talked about

   13    when we talked about some of the problems in development that

   14    are listed in this document, PTX 1983, right?

   15    A.   Correct.

   16                 MR. CLOERN:    Can you take that down.

   17    BY MR. CLOERN:

   18    Q.   Now, is it your -- is it your testimony that when you

   19    turned over the DMR project to G.S. Kok in May of 2008, that

   20    the DMR product was done and ready for launch?

   21    A.   A more accurate statement would be when I handed over the

   22    work to G.S. Kok, the commercialization work has already been

   23    initiated, however, it is still quite a bit of time from the

   24    time frame for the product launch.

   25    Q.   So I think you were asked on cross-examination about the
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 80 of 111 PageID #:54450
                                    Sun - redirect by Cloern
                                                                                    2566

     1   move from the separate DSP and MCU ARM chip into a single OMAP

     2   chip.    Do you recall that?

     3   A.   Yes.

     4   Q.   And I think you had agreed with counsel that that would be

     5   about six months' worth of effort.           Do I have that right?

     6   A.   Correct.

     7   Q.   Is the OMAP a dual core chip?

     8   A.   Yes.

     9   Q.   Does it contain a DSP and an ARM processor?

   10    A.   Yes.

   11    Q.   So you're going from a DSP processor to a DSP processor

   12    and an ARM processor to an ARM processor; is that right?

   13    A.   Correct.

   14    Q.   Did that require significant code changes, just going from

   15    two separate chips to the same two processor cores in one chip

   16    platform?

   17    A.   That is not needed.       That is not needed.        The reason is

   18    that the original code was written in the C language.                We only

   19    needed to change to a new compilation environment and do some

   20    recompilation and adjust some parameters and some minor

   21    adjustment in order to do that work.

   22    Q.   So at this point, you went from three chips, the FPGA in a

   23    separate DSP and ARM down to two chips.            And the FPGA stayed,

   24    you just combined the DSP and ARM separate chips into one dual

   25    core chip in the OMAP.        Did I get that right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 81 of 111 PageID #:54451
                                    Sun - redirect by Cloern
                                                                                    2567

     1   A.    Correct.

     2   Q.    Now, later on after you handed the project off, Sam Chia

     3   and G.S. Kok, they decided to remove the FPGA as well; is that

     4   right?

     5   A.    Correct.

     6   Q.    And that's where the physical layer was, was on that FPGA;

     7   is that right?

     8   A.    Correct.

     9   Q.    Now, is moving the -- the FPGA, that's a language called

   10    Verilog?      Verilog?

   11    A.    Yes, it is a language that is relatively similar to the C

   12    language.

   13    Q.    So -- but you -- but in that instance, your changing

   14    language is from Verilog to C because you're moving the

   15    physical layer from an FPGA to a DSP; is that right?

   16    A.    That's the case, yes.

   17    Q.    Okay.    And so sorry for the long setup, but my question

   18    is:   Can you tell us how -- can you give us a sense of the

   19    difficulty level, how it relates from, you know, taking --

   20    combining the DSP and ARM chips into a dual core chip?                So

   21    you're going -- moving it from one platform with C language to

   22    another with C language versus -- and that was for the CCL and

   23    DLL layers -- versus going from the FPGA to the DSP where

   24    there is a -- you do have to change the language.               Can you

   25    give us some sense of the two -- the relative difficulty of
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 82 of 111 PageID #:54452
                                    Sun - redirect by Cloern
                                                                                    2568

     1   those two different tasks?

     2   A.   It's more difficult to change from -- or move from the

     3   FPGA to DSP.

     4   Q.   Can you give us any --

     5               THE COURT:    It was a rather short answer in

     6   relationship to that question.

     7               Do you want to add anything to what you have said?

     8   BY THE WITNESS:

     9   A.   Yes.

   10                I sense that everybody looks a bit exhausted, so I

   11    want to speed up my answer.

   12           (Laughter.)

   13    BY THE WITNESS:

   14    A.   For moving from the FPGA to DSP, as the internal

   15    architecture of the two processors is different, there would

   16    be adjustments needed for the algorithm for moving from FPGA

   17    to DSP, so that the DSP could obtain a better efficiency in

   18    terms of computation.

   19                MR. CLOERN:     May I have the -- not that one.          Did we

   20    get PTX 2206 yet?       Do we have the control?

   21           (Counsel conferring.)

   22    BY MR. CLOERN:

   23    Q.   It's going to take about one minute to load up this next

   24    exhibit, so I just have a quick question.

   25                We talked about the prototype words earlier that you
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 83 of 111 PageID #:54453
                                    Sun - redirect by Cloern
                                                                                    2569

     1   can't -- that you weren't able to locate.

     2   A.     I remember.

     3   Q.     Would they have been easier to locate in 2010?

     4   A.     It would not have been easy.

     5   Q.     Still, even in 2010?

     6   A.     That's correct.

     7   Q.     And why is that?

     8   A.     Because the entire project was handed over to another

     9   team.    My understanding is that they hope to work and make --

   10    work on and make the product by using new solutions.

   11                  I also know that such a change has resulted in the

   12    departure of some of the -- some of the good engineers that

   13    were on my team originally.         That is something I feel sorry

   14    for.

   15    Q.     Thank you, Professor Sun.

   16                  You were shown earlier PTX 418, which was the October

   17    meeting minutes, 2007?

   18    A.     Yes.

   19    Q.     And there was a discussion of completing the DMR plan

   20    before returning to Harbin and so forth before moving from the

   21    separate DSP and ARM to the OMAP?           Do you recall that?

   22    A.     Correct.

   23    Q.     And that decision was from the corporate level and driven

   24    by a desire to use the same chip parts across a number of

   25    different of your radio platforms?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 84 of 111 PageID #:54454
                                    Sun - redirect by Cloern
                                                                                    2570

     1   A.   Correct.

     2               MR. CLOERN:     Okay.   Can we -- this is -- can you

     3   bring up PTX 2202, please -- or -- I'm sorry -- 22 -- I think

     4   it's 2206.     I just can't find mine.        Yeah, 2206.      No, 2202.

     5   I'm sorry.     Can you show us, please, 2202.2.

     6   BY MR. CLOERN:

     7   Q.   Professor Sun, we're going to highlight some of the

     8   Chinese characters on here.

     9   A.   I see those.

   10    Q.   Now, do those Chinese characters -- does that say

   11    "prototype," or does it say "sample radio"?

   12    A.   This is from April 2008.         I believe it refers to sample

   13    devices.

   14    Q.   No, I'm asking in -- I think this is the part that's in

   15    the 2007.     Do you see this is the 5.2007 entry?

   16    A.   I see it.

   17    Q.   Right.    And does that say "sample radio," or does it say

   18    "prototype"?

   19    A.   If you are talking about what is said or written in this

   20    sentence, I think it refers to prototype.             The reason is that

   21    G.S. Kok denied the hard work that the engineers did over the

   22    past year with respect to the prototype, and the engineers

   23    were not happy about it.

   24    Q.   You have not testified -- let me ask that a different way.

   25                There was no sample radio when you turned over the
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 85 of 111 PageID #:54455
                                    Sun - redirect by Cloern
                                                                                    2571

     1   project to G.S. Kok; is that correct?

     2   A.   That's the case.       That's correct.      But based on my memory,

     3   when I handed the project over to him, the small board

     4   hardware was already completed.          It's just that it was not yet

     5   installed into the box and make it look like a sample.

     6   Q.   And your interoperability testing from 2007, that was from

     7   the bigger boards; is that correct?

     8   A.   Correct.

     9   Q.   And what is -- Machao here in Point 5, what is he saying?

   10                You mentioned something earlier about it's kind of

   11    like a double-negative in English.           Can you explain what you

   12    meant by that?

   13    A.   I took a look at this e-mail, and it is an e-mail

   14    exchanged between two engineers in private.             It seems that it

   15    was an e-mail written by an engineer who worked in Shenzhen

   16    previously, also under me, and he wrote this e-mail to Machao.

   17                I think Machao told this engineer what G.S. Kok had

   18    said, indicating that you have worked for three years and you

   19    do not even have a prototype.          And it was also said or

   20    mentioned that their hard work over the past year was garbage

   21    or trash.     That's why the engineers were upset.           That's why

   22    Machao used a negative tone in this statement to put it as a

   23    question or phrase it as a question in order to indicate or

   24    point that out.

   25    Q.   And what does it mean when he says, "However, we have not
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 86 of 111 PageID #:54456
                                    Sun - redirect by Cloern
                                                                                    2572

     1   completed" -- "we have not completed the DMR prototype machine

     2   task"?    But then he says, and "Without it, the company would

     3   not have accumulation of digital product technology and

     4   everything would be useless."

     5               So is he suggesting there that, how can you say we

     6   didn't have the prototype because without it, we wouldn't have

     7   all this knowledge that we have and everything would have been

     8   useless?

     9   A.   What he meant here was that without the work related to

   10    the research and development of DMR that was done by the team

   11    previously, there will not have been a DMR terminal.

   12    Q.   So if you look in Point 3, do you see where it says, "We

   13    applied for many" -- it says, "As the end of December

   14    2006 . . . we applied for many patents and successfully

   15    carried out interoperability demonstrations."              Do you see

   16    that?

   17    A.   I see it.

   18    Q.   And those tests that you talked about, was Machao involved

   19    in those tests?

   20    A.   Yes.

   21    Q.   And is that what he's referring to here?             Is that what you

   22    understand he's referring to here?

   23    A.   Yes.

   24    Q.   So the boards and the tests existed, they hadn't been

   25    reduced to something you could hold in your hand yet.                Is that
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 87 of 111 PageID #:54457
                                    Sun - redirect by Cloern
                                                                                    2573

     1   consistent with your testimony?

     2   A.   Yes.    It is consistent.      And for this stage, for the R&D

     3   process, this stage is understood by us to be the most

     4   difficult stage.       And we have done a lot of efforts for that.

     5   Q.   So the issue, then, with G.S. Kok, is it just an issue of

     6   the label of the term "prototype"?

     7   A.   My personal belief is that G.S. Kok, as someone who just

     8   joined the company, if he was going to demonstrate how good

     9   his capability is, of course he would have looked down upon

   10    other people's work in order to show or highlight how good he

   11    is, but that is understandable.

   12    Q.   So on cross-examination, you were asked some questions

   13    about a 2004 FCC regulation.          Do you recall that?

   14    A.   I remember.

   15    Q.   And I think that was a regulation that was going to go

   16    into effect in 2011 in the United States?

   17    A.   Yes.    But I also remember that that deadline or time frame

   18    was later extended again.

   19    Q.   And did you understand that once it went into effect,

   20    that -- I think there was some discussion yesterday of no new

   21    analog products would be certified.           Do you remember the

   22    certification point?

   23    A.   Correct.

   24    Q.   But Hytera already had lots of analog product lines that

   25    were already certified by the FCC, right?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 88 of 111 PageID #:54458
                                    Sun - redirect by Cloern
                                                                                    2574

     1   A.   Correct.

     2   Q.   And under the regulation, you can still sell previously

     3   certified products; is that correct?

     4   A.   Correct.

     5   Q.   And in later years, some other countries have adopted

     6   similar regulations?

     7   A.   I'm not sure about other countries, but it was the case in

     8   China.

     9   Q.   Do you know when that happened in China?

   10    A.   I don't recall the specific date, but I can remember that

   11    the specific number of that Chinese document is 666.

   12    Q.   But you don't know the date that it went into effect?

   13    A.   Right now I cannot recall.         I think it was a few years

   14    after 2004, maybe around 2007.

   15    Q.   Is there still a large analog market today globally?

   16    A.   Yes.

   17    Q.   I think you were asked some questions about difficulties

   18    and specifically adjacent channel power, difficulties meeting

   19    the adjacent channel power requirements.              Do you recall that

   20    from your cross-examination?

   21    A.   I remember.

   22    Q.   And I think counsel read to you your part of your

   23    deposition that said:

   24                "QUESTION:    What makes the adjacent channel power" --

   25    and, by the way, this is on Page 23, starting at Line 22.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 89 of 111 PageID #:54459
                                    Sun - redirect by Cloern
                                                                                    2575

     1              "What makes the adjacent channel power part of the

     2   DMR standard so difficult?"

     3              And your answer was:        "It is because the standard

     4   itself is digital and the standard has definition for the

     5   following aspects:       for example, symbols, data rate, TDMA and

     6   when -- during the transmission, so it would be very difficult

     7   to meet this certain specification.           And in terms of the

     8   specification actually for ETSI, the specification came from

     9   the analog era and now it is digital so, therefore, meeting

   10    this specification would be very difficult in the digital era.

   11    However, it was easy to do so during the analog era."

   12               Do you remember that from your cross-examination?

   13    A.   I remember.

   14               The interpreter has superb memory.

   15               I remember this question and answer very clearly, and

   16    the reason is that there was a sentence -- another sentence

   17    before this question and answer, but counsel did not show me

   18    that sentence.      I saw it, but I did not have a chance to

   19    elaborate on that.       That sentence may impact my understanding

   20    for the subsequent answer.         I remember it very clearly, and I

   21    will be able to explain on that without looking at the

   22    document, but I have not been given the chance to elaborate on

   23    that.

   24    Q.   Professor Sun, I have your deposition, and you may

   25    elaborate now.      I'm happy to show it to you to refresh your
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 90 of 111 PageID #:54460
                                    Sun - redirect by Cloern
                                                                                    2576

     1   memory if you would like.

     2   A.   Yes, please.

     3               MR. CLOERN:     And so if you could interpret the

     4   beginning that he started reading was about right here

     5   (indicating) and then it goes over to here (indicating).

     6               THE INTERPRETER:      May I approach?

     7               THE COURT:    Yes.

     8               MR. CLOERN:     Yeah, if you can interpret.         Okay.

     9   Yeah, so if you can sort of interpret from there (indicating)

   10    and -- and then it was continued on down through -- down

   11    through here (indicating).         Yeah, if you could just interpret

   12    that for him.

   13                (The interpreter interpreted the document for the

   14    witness.)

   15                THE INTERPRETER:      The witness is pointing to Line 20

   16    of the deposition transcript, on Page --

   17    BY MR. CLOERN:

   18    Q.   Well, is your recollection --

   19                THE INTERPRETER:      -- 22.

   20    BY MR. CLOERN:

   21    Q.   -- refreshed?

   22                THE WITNESS (in English):        Yes.

   23    BY MR. CLOERN:

   24    Q.   Professor Sun, you may respond.

   25    A.   Before all those questions were asked of me, there was
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 91 of 111 PageID #:54461
                                    Sun - redirect by Cloern
                                                                                    2577

     1   another question that should have been asked but was not

     2   asked.

     3              In that question, my answer was that -- at least part

     4   of it contained the answer or response that the DMR products

     5   that we discussed was about the issues or problems related to

     6   the DMR product.

     7              The DMR products, the concept here would be the

     8   products that would be manufactured in batches after the

     9   completion of the commercialization of the product.

   10               The difficulty is that, first of all, we have

   11    achieved all index or benchmarks for the R&D work.               However,

   12    there is -- there is more room for maneuver or adjustment

   13    between the benchmarks that we have reached versus the

   14    benchmark that are required by the DMR standard.               It would

   15    increase the difficulty for all the products to reach or

   16    achieve the benchmarks when they are manufactured in batches

   17    in the later stage.

   18               Without indicating or pointing out that precondition,

   19    it would lead everyone to misunderstand that the R&D stage

   20    itself would be difficult.

   21    BY MR. CLOERN:

   22    Q.   And is that what you were talking about when later in your

   23    deposition you talked about that the prototype did meet the

   24    standard, however, the room for maneuvering is not much?                   For

   25    example, if they say it is 60 and then in the
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 92 of 111 PageID #:54462
                                    Sun - redirect by Cloern
                                                                                    2578

     1   commercialization process you want it to be 62 or 63 so that

     2   you have some room for maneuver, but in our case we met the

     3   standard but the room for maneuvering is very small and would

     4   make the commercialization of the product difficult later on.

     5   Is that what you were just talking about?

     6   A.   Correct.

     7   Q.   Can we --

     8               MR. CLOERN:     Jim, can you pull up DSX 0002.

     9   BY MR. CLOERN:

   10    Q.   Professor Sun, is this your evidence summary of the Harbin

   11    development documents?

   12    A.   Correct.

   13    Q.   If we look at Page 101, do you see the "Machao" in the

   14    path?

   15    A.   Yes.

   16    Q.   And does this indicate that these documents came -- were

   17    collected from Machao's laptop at the time and then brought

   18    back to Harbin?

   19    A.   Yes.

   20    Q.   And if you look on Page 301, you see Wang Xin; is that

   21    right?

   22    A.   Yes.

   23    Q.   And these came from Wang Xin's laptop?

   24    A.   I don't think it's Wang Xin's computer.            It should be the

   25    server computer at Harbin's research and development center.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 93 of 111 PageID #:54463
                                    Sun - redirect by Cloern
                                                                                    2579

     1   Q.   Wang Xin was in Shenzhen, though, in 2006 and '7 at the

     2   time the development work was being done; is that correct?

     3   A.   It was in Harbin.

     4   Q.   Wang Xin was in Harbin?

     5   A.   Correct.

     6   Q.   Other folks like Roger Zhang and yourself were in

     7   Shenzhen, right?

     8   A.   Roger Zhang was in Shenzhen.          I myself worked in both

     9   Harbin and Shenzhen.

   10    Q.   And the development files that were on the local laptops,

   11    documents, code, of the Shenzhen development team, at some

   12    point they were collected and preserved on the Harbin server;

   13    is that correct?

   14    A.   At that time I requested that they save a copy of their

   15    personal working documents on the server in Harbin.

   16    Q.   Thank you.

   17               So you were asked some questions yesterday -- let me

   18    back up.     What is your title?

   19    A.   Vice president of Hytera.

   20    Q.   And --

   21               THE COURT:     Just a minute.

   22               That is now?      Now?

   23               THE WITNESS (through the interpreter):            Correct.

   24               THE COURT:     What was your title before that

   25    advancement?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 94 of 111 PageID #:54464
                                    Sun - redirect by Cloern
                                                                                    2580

     1              THE WITNESS (through the interpreter):            The deputy

     2   general manager of the research and development center.

     3              THE COURT:     And before that?

     4              THE WITNESS (through the interpreter):            Before that,

     5   I was the director of the DMR product line.

     6              THE COURT:     And when you first started with Hytera,

     7   your title was what?

     8              THE WITNESS (through the interpreter):            When I just

     9   joined Hytera, I joined Hytera in Harbin, and I was the

   10    general manager of the R&D center in Harbin.

   11               THE COURT:     You have advanced within the corporate

   12    structure?

   13               THE WITNESS (through the interpreter):            Correct.

   14               THE COURT:     Proceed.

   15    BY MR. CLOERN:

   16    Q.   I think you were asked some questions in your

   17    cross-examination about what your response was to this

   18    lawsuit.     Do you recall that?

   19    A.   I remember.

   20    Q.   Are you currently in charge of the DMR product line?

   21    A.   Not anymore.

   22    Q.   Were you in charge of the DMR product line when the

   23    lawsuit was filed?

   24    A.   No.

   25    Q.   Now, this case -- this case is about the conventional DMR
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 95 of 111 PageID #:54465
                                    Sun - redirect by Cloern
                                                                                    2581

     1   terminals.     Do you understand that?

     2   A.   Correct.

     3   Q.   And you understand this case is not about the BD series?

     4   They're not accused in this case, the BD series DMR terminals?

     5   A.   It does not involve that series.

     6   Q.   And not the mobiles either, right?

     7   A.   That's correct.

     8   Q.   Do you understand that Hytera management -- do you know

     9   who Junping Luo is?

   10    A.   I know.

   11    Q.   And do you have any sense if Mr. Luo has any involvement

   12    with this litigation?

   13    A.   According to my understanding, he was in charge of matters

   14    of the company that were related to patents.              Perhaps he would

   15    have been involved with this litigation.

   16    Q.   Yes.    And Mr. Luo was put in charge of this litigation by

   17    the -- investigating these issues by the company?

   18    A.   Correct.

   19    Q.   And he or others on his behalf made sure that all

   20    information was preserved, that you preserved all information

   21    related to these issues, correct?

   22    A.   Correct.

   23    Q.   Now, you were asked if you went and looked at all the

   24    accused -- the DMR source code for the accused DMR products to

   25    find out if there was any Motorola code in there.               Do you
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 96 of 111 PageID #:54466
                                     Sun - recross by Brown
                                                                                    2582

     1   remember that?

     2   A.   I remember.

     3   Q.   Now, if you looked at Hytera's source code, would you be

     4   able to tell if it was copied from Motorola's code if you

     5   didn't also have a copy of Motorola's code to compare it to?

     6   A.   I will not be able to.

     7   Q.   So do you think that was kind of an odd request?

     8              THE INTERPRETER:       I'm sorry, Counsel?

     9              MR. CLOERN:      I'm asking if he thinks that was an --

   10    is there any way that that request makes any sense to him?

   11    BY THE WITNESS:

   12    A.   I feel that it is not a reasonable request.

   13               MR. CLOERN:      I pass the witness, Your Honor.

   14               THE COURT:     Recross?

   15               MR. BROWN:     Very short, Your Honor.

   16                               RECROSS-EXAMINATION

   17    BY MR. BROWN:

   18    Q.   I just want to begin with a brief housekeeping issue, but

   19    we've seen multiple versions of the same document in the

   20    record.    I need the ELMO, though.         Well, I can say this out

   21    loud for now.

   22               PTX 620 and PTX 621 carry the same Bates number.

   23    They are the same document.         HYT 1973-12997642 on both of

   24    them.

   25               So you were asked a question at some point about
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 97 of 111 PageID #:54467
                                     Sun - recross by Brown
                                                                                    2583

     1   whether it was required to lobotomize engineers when they move

     2   from one company to another.          Do you remember that?

     3   A.   That's not how the question was asked.

     4   Q.   You were asked a question about lobotomizing engineers,

     5   weren't you?

     6   A.   I was not.

     7   Q.   You understand that this case is not about what was

     8   brought over in the heads of anybody, right?

     9   A.   There is some relation to that because your question

   10    actually asked about the experience and knowledge and they are

   11    in the brain or the head.         It will be brought over together.

   12    Q.   You understand that this case is about technical documents

   13    and source code that were stolen from Motorola and brought to

   14    Hytera.    That's what this case is about, right?

   15    A.   I understand that, but what is also true is that I have

   16    not seen any Motorola technical document or source code.

   17               MR. BROWN:     So -- we just want to get Mr. Fulbright

   18    so I could switch over.

   19               THE COURT:     Very well.

   20    BY MR. BROWN:

   21    Q.   You were asked some questions about PTX 2202, which is the

   22    Machao e-mail, right?

   23    A.   Correct.

   24    Q.   And I want you to look at Bullet 5 in the Chinese version

   25    of the e-mail.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 98 of 111 PageID #:54468
                                     Sun - recross by Brown
                                                                                    2584

     1   A.   Yes.

     2   Q.   And then look at Bullet 6 in the Chinese version.

     3               THE INTERPRETER:      I'm sorry, Counsel?

     4   BY MR. BROWN:

     5   Q.   Look at Bullet 6 in the Chinese version.

     6   A.   Yes.

     7   Q.   And you see -- you see in Bullet 6 that there's actually a

     8   question mark used by Machao in that response, right?

     9   A.   Yes.

   10    Q.   And the question is:        "Was our sacrifice worth it?"

   11                Right?

   12    A.   Correct.

   13    Q.   So Machao, he knows how to use a question mark, right?

   14    A.   Correct.

   15    Q.   He does not use a question mark in a Chinese or an English

   16    translation of the Question 5 talking about the prototype; is

   17    that correct?

   18    A.   That's correct.

   19    Q.   And one other point on this e-mail, if you go back to the

   20    first page, you had mentioned that you thought, after looking

   21    at this, that this was an e-mail exchange between two

   22    engineers just talking privately.           Do you remember that?

   23    A.   Yes.

   24    Q.   And if you look at the cc line on the first page, on the

   25    first page of Machao -- where Machao's e-mail is -- do you see
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 99 of 111 PageID #:54469
                                     Sun - recross by Brown
                                                                                    2585

     1   that?

     2   A.   Yes.

     3   Q.   You see that that's including that mailing list that we

     4   were talking about, right?

     5   A.   Yes.    No.   I'm sorry.     No.   The e-mail list here has

     6   Chinese characters.       And there was another one we looked at

     7   earlier which is garbled.         So I'm not sure these two are the

     8   same.

     9   Q.   Okay.    I'm sorry.     That wasn't my point.

   10                 The -- he's cc'ing an e-mail list of Hytera engineers

   11    on here, right?

   12    A.   He was cc'ing to Hytera's engineers; however, I cannot be

   13    certain as to how many people were in this e-mail group.                   So I

   14    cannot agree with what you just said, that all engineers

   15    received this.

   16    Q.   This is not an e-mail between two Hytera engineers.

   17    Machao is sending an e-mail that's including a list of some

   18    number of other Hytera engineers as well, correct?

   19    A.   That's correct.      Your statement is very accurate.           It's

   20    greater or equal to two engineers.

   21    Q.   You were shown the metadata for that source code file that

   22    we looked at.      Do you remember that?        Right?

   23                 And do you have DSX-000- -- this binder, DSX-0004.

   24                 Would you mind turning to Row 5216.          And I will give

   25    you a page number.       It's on Page 389.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 100 of 111 PageID #:54470
                                     Sun - recross by Brown
                                                                                     2586

     1    A.   Row 5216, correct?

     2    Q.   Correct.    Are you there?

     3    A.   Yes.

     4    Q.   Okay.    So we'll have to do this the hard way.           So I'm

     5    going to read things out since I can't show it to you.

     6                 But do you see the Bates number there next to 5216?

     7    It's HYT 1973-18984555.        Did I read that right?

     8    A.   I see it.

     9    Q.   And that's the same number on the source code file that we

    10    walked through during your cross-examination, correct?

    11    A.   Correct.

    12    Q.   And if you go all the way to the file path, so the last

    13    column there, there's a directory listing, right?

    14    A.   Correct.

    15    Q.   And the last directory listed there is DMR and then some

    16    Chinese characters.       Do you see that?

    17    A.   I see it.

    18    Q.   Can you read that for us?

    19    A.   DMR the latest modification or revision version.

    20    Q.   And that's the version of the call control layer that we

    21    walked through during your cross-examination, correct?

    22    A.   Are you referring to the source code file?

    23    Q.   Yep, that's the same row we're talking about, right?

    24    A.   That's correct.

    25    Q.   So now, you talked about -- you were shown source code
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 101 of 111 PageID #:54471
                                     Sun - recross by Brown
                                                                                     2587

     1    from Hytera's current radios or a couple versions behind.                  Do

     2    you remember that?

     3    A.   I remember.

     4    Q.   Okay.    And do you have that in front of you?           Yeah, you

     5    found it.

     6                 Okay.   And you pointed out or pointed to the fact

     7    that the date there says October 29th, 2006, right?

     8    A.   Yes.

     9    Q.   Now, there is another line right underneath it, isn't

    10    there?    It says "history."

    11    A.   I see it.

    12    Q.   And it says modified by XY at 08.10.17.            Do you see that?

    13    A.   I see it.

    14    Q.   And what does that mean?

    15    A.   There are two possibilities.         The first one is

    16    August 10th, 2017; the other one is October 17, 2008.

    17    Q.   Okay.    So what that says is that the file that you were

    18    shown that was represented to be code from your prototype has

    19    a modify date of either October 17th, 2008, or August 10th,

    20    2017, right?

    21    A.   That's the case.      But if we are to follow the format of

    22    the date above it, I would think it refers to October 17,

    23    2008.    Because the Chinese way of putting down the date is

    24    year/month/date, instead of month/date/year.

    25    Q.   And so let's -- we'll stick with it being October 17th,
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 102 of 111 PageID #:54472
                                     Sun - recross by Brown
                                                                                     2588

     1    2008.   That means this code was modified in October 17th,

     2    2008, which was five months after G.S. and Sam -- or at least

     3    G.S. took over research and development for the DMR product?

     4    A.   Correct.

     5    Q.   So this can't be the exact code in your -- that was in

     6    your prototype because it was modified after you stopped

     7    working on the prototype, right?

     8    A.   Whether or not there are changes or modifications, one may

     9    need to refer to the original version to compare.              Perhaps the

    10    only change might have been just this single line.

    11    Q.   We'll take a look at that.

    12               THE CLERK:     You want the ELMO?

    13               MR. BROWN:     The ELMO, please.       Thank you.

    14               This is PTX 1862 BBB.        And just to orient everybody,

    15    we were looking at the date that was created here and then

    16    there's a modify date.        The witness has said he believes this

    17    is October 17th, 2008, because of the way the dates line up.

    18    BY MR. BROWN:

    19    Q.   Now, the current products at Hytera have a function or a

    20    feature called RaPIS.       Do you know that, R-a-P-I-S?

    21    A.   This is the word or term you mentioned when I was deposed

    22    by you in Hong Kong, correct?

    23    Q.   It's one of them, yeah.

    24    A.   I remember that.

    25    Q.   And you've never seen the source code for what is now
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 103 of 111 PageID #:54473
                                     Sun - recross by Brown
                                                                                     2589

     1    Hytera's RaPIS system, right?

     2    A.   I have not.

     3    Q.   And the term "RaPIS," at least, was not something that

     4    your team came up with, right?

     5    A.   That's correct, not my team.

     6    Q.   And do you understand that RaPIS is something that

     7    Motorola contends Hytera has taken from Motorola?

     8    A.   I'm not aware of that.        I have not seen how Motorola named

     9    it -- or names it.

    10    Q.   Okay.    Well, if we look down in the code that you were

    11    shown, RaPIS shows up a number of times.            Do you see that?

    12    A.   Yes.

    13    Q.   And do you understand that that is something that Motorola

    14    contends has actually been copied from it?

    15    A.   I do not know that nor can I come to that conclusion.                 One

    16    cannot say that something has been taken from the other party

    17    simply because the name is the same.           That logic does not

    18    stand.

    19    Q.   That's not the logic, but we don't need to go into that.

    20                 If the Hytera code has been modified to include

    21    something that uses a Motorola trade secret, you would agree

    22    that that's wrong, right?

    23    A.   That's correct.      That is not the right behavior.

    24                 MR. BROWN:   No further questions, Your Honor.

    25                 THE COURT:   Anything further, Counsel?
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 104 of 111 PageID #:54474
                                    Sun - redirect by Cloern
                                                                                     2590

     1                              REDIRECT EXAMINATION

     2    BY MR. CLOERN:

     3    Q.   Professor Sun, would you agree that the presence of 2006

     4    dated source code files in Hytera's current code, even if

     5    they've been subsequently modified, that shows that the

     6    original prototype code wasn't just thrown in the trash?

     7    A.   I agree with that.

     8    Q.   Code is modified and changed over the years at every

     9    software company with every product that there is.               Would you

    10    agree with that?

    11    A.   Yes, there would be modifications.

    12    Q.   We looked at this document earlier.           Do you remember this?

    13    A.   I remember.

    14                MR. BROWN:    Your Honor, this was outside the scope of

    15    my cross.

    16                THE COURT:    Overruled.

    17    BY MR. CLOERN:

    18    Q.   And you had mentioned issues with the -- G.S. Kok's

    19    ability to write Mandarin.

    20    A.   Yes.

    21    Q.   And do you see this in the English -- certified English

    22    translation?     Do you see these it says "meaning unclear" and

    23    "sic"?

    24                THE COURT:    That's s-i-c?

    25                MR. CLOERN:    Yes, Your Honor.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 105 of 111 PageID #:54475
                                    Sun - redirect by Cloern
                                                                                     2591

     1    BY THE WITNESS:

     2    A.   Yes, I see it.

     3    BY MR. CLOERN:

     4    Q.   And do you understand what that means?

     5    A.   According to my understanding -- does this mean that the

     6    meaning of the original document was not clear in the first

     7    place so it leads to the unclear part or, s-i-c, sic part in

     8    the translation?      Is that what it means?

     9    Q.   I was just asking you if that's your understanding.

    10    A.   That's my understanding.

    11    Q.   Counsel asked you some questions about conversations with

    12    G.S. Kok, conversations with Sam and Y.T. in their interviews.

    13    Do you recall that?

    14    A.   I remember.

    15    Q.   I think counsel came back and asked you if you understood

    16    this case was about documents and source code that were taken.

    17    Do you recall that?

    18    A.   I remember.

    19    Q.   Is there a difference in your mind between having

    20    conversations with G.S., Sam, and Y.T. versus Motorola

    21    documents and source code that they might have taken?

    22    A.   These are not related.

    23    Q.   And is that the point that you were trying to make when

    24    you were talking about the conversations that you might have

    25    had with them and pointing out that there wasn't any documents
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 106 of 111 PageID #:54476
                                    Sun - redirect by Cloern
                                                                                     2592

     1    or source code involved?

     2    A.   Yes, I know the rule.       I will not do something -- I will

     3    not do anything that was illegal.

     4    Q.   The complaint in this case was filed in March of 2017.                 Do

     5    you -- is that consistent -- are you aware of that?

     6    A.   I'm aware of that.

     7    Q.   And when did you first -- if you can recall, when did you

     8    first become aware that anyone investigating had found any

     9    actual Motorola source code?

    10    A.   I learned about that when I was deposed in Hong Kong

    11    earlier this year.

    12    Q.   And when was that?       Like, what, March?       February/March of

    13    this year?

    14    A.   March of this year.

    15    Q.   Professor Sun, it's been repeatedly suggested that there

    16    was no prototype.      Did you fabricate your story about the

    17    boards and the testing?

    18    A.   Of course not.      The source code and some design documents

    19    can also tell the same story.

    20    Q.   Well, were they fakes?        Did you manufacture those?

    21    A.   It's impossible to do that because the dates reflected on

    22    the server are real dates.

    23               MR. CLOERN:     No further questions, Your Honor.

    24               MR. BROWN:     No further, Your Honor.

    25               THE COURT:     I want to be sure that there's no reason
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 107 of 111 PageID #:54477

                                                                                     2593

     1    to recall this witness.        Is that understood?       Agreed?

     2                MR. BROWN:    Yes, Your Honor, of course that is.

     3                THE COURT:    Is that right?

     4                MR. CLOERN:    Yes, Your Honor.

     5                THE COURT:    You are excused.

     6                Have a safe trip back to China.

     7                THE WITNESS (through the interpreter):           Thank you.

     8                THE COURT:    Thank you.     You are excused.

     9            (Witness excused.)

    10                THE COURT:    Do you have another witness ready to go?

    11                MR. CLOERN:    We do, Your Honor.

    12                THE COURT:    Can we have a sidebar regarding that?

    13          (Proceedings heard at sidebar on the record.)

    14                THE COURT:    Who is the next witness?

    15                MR. CLOERN:    The next witness is an expert, John

    16    Peck.

    17                THE COURT:    He has been here?

    18                MR. CLOERN:    He has been here.

    19                THE COURT:    All right.     So do you want to start with

    20    him today or fresh Monday?

    21                MR. CLOERN:    We would rather do fresh Monday,

    22    Your Honor.

    23                MR. ALPER:    We're ready to go.       I think we've found

    24    the road.

    25                THE COURT:    You want to be on the road for 20
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 108 of 111 PageID #:54478

                                                                                     2594

     1    minutes?

     2               MR. ALPER:     I would defer to you.

     3               THE COURT:     A pretty short road.

     4               MR. ALPER:     It's a short road.

     5               THE COURT:     If this were a bench trial, we'd go until

     6    midnight, but it's not.

     7               MR. ALPER:     It makes sense.

     8               THE COURT:     That's my record for a bench trial.

     9               MR. CLOERN:     That's a public document.

    10               THE COURT:     That is not an overstatement.

    11               But we do have a jury.        Out of concern for the jury,

    12    I think it would be better if they come back fresh on Monday.

    13               MR. ALPER:     It makes sense, Your Honor.

    14               MR. BROWN:     Do you want to read the document,

    15    Your Honor?

    16               THE COURT:     Yeah, I want to read it.

    17               We are telling these jurors that we will go Monday,

    18    Tuesday, Wednesday, and Thursday.

    19               MR. ALAN:     Next week?

    20               THE COURT:     Next week.

    21               MR. CLOERN:     Okay.

    22               THE COURT:     We'll take it from there.

    23          (Sidebar ended.)

    24               THE COURT:     Members of the jury, the next witness

    25    will be on the stand for quite a while.            It's not unusual in
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 109 of 111 PageID #:54479

                                                                                     2595

     1    this case.     And so rather than start now, we have agreed that

     2    it would be better to start fresh on Monday morning at

     3    10:00 o'clock, at which time the witness will be called.

     4                We have also discussed your note here signed by six

     5    out of eight of the jurors.

     6          (Laughter.)

     7                THE COURT:    I don't know why that is, but the answer

     8    would be the same even if all eight of you signed it.

     9                So we have conferred, and so you will be here Monday,

    10    Tuesday, Wednesday, and Thursday next week starting at

    11    10:00 o'clock unless we make some adjustment in terms of 10:00

    12    or 10:15.

    13                All right.    So you are excused once again.          Please

    14    return Monday at 10:00 a.m.

    15          (Jury out.)

    16                THE COURT:    And this witness does not need an

    17    interpreter or does he need an interpreter?

    18                MR. ALPER:    I don't believe he does need an

    19    interpreter.

    20                THE COURT:    He does not.

    21                MR. CLOERN:    He does not, but we will probably start

    22    with a witness in the afternoon that will -- or that will need

    23    an interpreter.

    24                THE COURT:    I will leave that to you to confirm with

    25    the interpreters for their return.
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 110 of 111 PageID #:54480

                                                                                     2596

     1               So Monday morning at 10:00 o'clock.           I have many

     2    other matters to keep me busy tomorrow.            See you Monday.

     3    Thank you.

     4               MR. ALPER:     Yes, Your Honor.

     5               MR. CLOERN:     Thank you, Your Honor.

     6          (Recessed at 3:57 p.m.)

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01973 Document #: 797 Filed: 12/20/19 Page 111 of 111 PageID #:54481



     1                                   * * * * * * *

     2                              C E R T I F I C A T E

     3              I do hereby certify that the foregoing is a complete,

     4    true, and accurate transcript of the proceedings had in the

     5    above-entitled case before the Honorable CHARLES R. NORGLE,

     6    SR., one of the judges of said Court, at Chicago, Illinois, on

     7    December 5th, 2019.

     8

     9    /s/ AMY SPEE, CSR, RPR, CRR                         December 6th, 2019
          Official Court Reporter
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
